


Exhibit 10.29

 

 

EARTHLINK, INC.

 

CHANGE-IN-CONTROL ACCELERATED VESTING

AND SEVERANCE PLAN

 

THIS EARTHLINK, INC. CHANGE-IN-CONTROL ACCELERATED VESTING AND SEVERANCE PLAN
(this “Plan”) was adopted originally as of the 19th day of April, 2001 by
EarthLink, Inc., a Delaware corporation (“Employer”), and its Affiliates (as
defined below) for the benefit of the eligible employees described herein,
amended effective as of October 19, 2005 and amended and restated effective as
of February 17, 2006. The Employer hereby amends and restates the Plan, as set
forth herein, effective as of December 15, 2008 to address Section 409A of the
Code and the final regulations issued thereunder.

 

WITNESSETH:

 

WHEREAS, the Employees (as defined below) are currently employed by Employer or
an Affiliate (as defined below); and

 

WHEREAS, Employer and its Affiliates established the Plan to provide certain
security to the Employees in connection with their employment with the Employer
or an Affiliate in the event of a Change in Control of the Employer (as defined
below).

 

NOW, THEREFORE, Employer and its Affiliates hereby amend and restate the Plan as
set forth below.

 

1.                                     Definitions.

 

For purposes of this Plan:

 


(A)                                “AFFILIATE” MEANS ANY ENTITY WITH WHOM THE
EMPLOYER WOULD BE CONSIDERED A SINGLE EMPLOYER UNDER CODE SECTIONS 414(B) OR
414(C) (EXCEPT THAT, FOR PURPOSES OF DETERMINING WHETHER A TERMINATION OF
EMPLOYMENT HAS OCCURRED, THE LANGUAGE “AT LEAST 50%” SHALL BE SUBSTITUTED FOR
“AT LEAST 80%” EACH PLACE IT APPEARS THEREIN).


 


(B)                               “BENEFICIAL OWNERSHIP” MEANS BENEFICIAL
OWNERSHIP AS THAT TERM IS USED IN RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT.


 


(C)                                “BENEFICIARY” SHALL MEAN THE PERSON OR ENTITY
AN EMPLOYEE DESIGNATES, BY WRITTEN INSTRUMENT DELIVERED TO THE EMPLOYER OR AN
AFFILIATE, TO RECEIVE THE BENEFITS PAYABLE UNDER THIS PLAN AFTER THE EMPLOYEE’S
DEATH.  IF AN EMPLOYEE FAILS TO DESIGNATE A BENEFICIARY, OR IF NO DESIGNATED
BENEFICIARY SURVIVES THE EMPLOYEE, SUCH BENEFITS SHALL BE PAID:


 


(1)           TO EMPLOYEE’S SURVIVING SPOUSE; OR


 


(2)           IF THERE IS NO SURVIVING SPOUSE, TO EMPLOYEE’S LIVING DESCENDANTS
PER STIRPES; OR

 

--------------------------------------------------------------------------------


 


(3)           IF THERE IS NEITHER A SURVIVING SPOUSE NOR LIVING DESCENDANTS, TO
EMPLOYEE’S ESTATE.


 


(D)           “BENEFIT CATEGORY” SHALL MEAN ONE OF THE FOLLOWING BENEFIT
CATEGORIES:  (1) THE GOLD BENEFIT CATEGORY, (2) THE SILVER BENEFIT CATEGORY OR
(3) THE BRONZE BENEFIT CATEGORY.  FOR PURPOSES OF THIS PLAN, THE GOLD BENEFIT
CATEGORY SHALL INCLUDE THE CHIEF EXECUTIVE OFFICER AND PRESIDENT OF THE
EMPLOYER; THE SILVER BENEFIT CATEGORY SHALL INCLUDE THE CHIEF FINANCIAL OFFICER
OF THE EMPLOYER AND ANY OTHER OFFICER OF THE EMPLOYER OR ANY AFFILIATE WHOSE
POSITION IS DESIGNATED BY THE EMPLOYER THROUGH ITS BOARD OF DIRECTORS AS AN
EXECUTIVE OFFICER AND INCLUDED WITHIN THE SILVER BENEFIT CATEGORY; AND THE
BRONZE BENEFIT CATEGORY SHALL INCLUDE THE VICE PRESIDENTS CLASSIFIED JOBS OF THE
EMPLOYER OR ANY AFFILIATE.  NOTWITHSTANDING THE FOREGOING, THE CHIEF EXECUTIVE
OFFICER, PRESIDENT AND CHIEF FINANCIAL OFFICER OF ANY AFFILIATE SHALL BE
INCLUDED IN THE SILVER BENEFIT CATEGORY PROVIDED THE POSITION WAS INCLUDED IN
THE SILVER BENEFIT CATEGORY PRIOR TO MAY 8, 2008 AND DIRECTOR BAND JOBS OF THE
EMPLOYER OR ANY AFFILIATE SHALL BE INCLUDED IN THE BRONZE BENEFIT CATEGORY
PROVIDED THE POSITION WAS IN THE BLUE ZONE BAND AND INCLUDED IN THE BRONZE
BENEFIT CATEGORY PRIOR TO MAY 8, 2008, PROVIDED IN EITHER CASE ONLY WITH RESPECT
TO AN EMPLOYEE WHO RECEIVED PRIOR TO MAY 8, 2008 A NOTICE OF ELIGIBILITY TO
PARTICIPATE IN THE PLAN.  IF THE EMPLOYER DESIGNATES ADDITIONAL QUALIFYING
POSITIONS, THEN THE EMPLOYER ALSO SHALL SPECIFY INTO WHICH BENEFIT CATEGORY THAT
QUALIFYING POSITION WILL BE INCLUDED.  THE EMPLOYEE’S BENEFIT CATEGORY SHALL BE
DETERMINED BASED ON THE EMPLOYEE’S QUALIFYING POSITION AT THE TIME OF THE CHANGE
IN CONTROL OF THE EMPLOYER, AND ANY EMPLOYEE IN MORE THAN ONE QUALIFYING
POSITION SHALL BE DEEMED FOR PURPOSES OF THIS PLAN TO BE IN ONLY THE QUALIFYING
POSITION THAT WOULD ENTITLE SUCH EMPLOYEE TO THE GREATEST BENEFITS UNDER THIS
PLAN.


 


(E)           “BENEFITS SEVERANCE PERIOD” SHALL MEAN (1) FOR AN EMPLOYEE IN THE
GOLD BENEFIT CATEGORY, THE ONE AND ONE-HALF YEARS, (2) FOR AN EMPLOYEE IN THE
SILVER BENEFIT CATEGORY, THE ONE AND ONE-HALF YEARS, AND (3) FOR AN EMPLOYEE IN
THE BRONZE BENEFIT CATEGORY, THE ONE YEAR, BEGINNING IN EACH CASE ON THE
EMPLOYEE’S TERMINATION OF EMPLOYMENT.


 


(F)            “BONUS TARGET” SHALL MEAN THE ANNUAL INCENTIVE BONUS PAYABLE TO
THE EMPLOYEE AT THE GREATER OF THE RATE IN EFFECT ON (1) THE DATE THE CHANGE IN
CONTROL OF THE EMPLOYER OCCURS OR (2) THE DATE OF THE EMPLOYEE’S TERMINATION OF
EMPLOYMENT UNDER THE CIRCUMSTANCES DESCRIBED IN SECTION 2(A).


 


(G)           “BUSINESS COMBINATION” MEANS A REORGANIZATION, MERGER OR
CONSOLIDATION OF THE EMPLOYER.


 


(H)           “CASH SEVERANCE” SHALL MEAN A LUMP-SUM CASH PAYMENT EQUAL TO
(1) FOR AN EMPLOYEE IN THE GOLD BENEFIT CATEGORY, ONE HUNDRED AND FIFTY PERCENT
(150%) OF THE SUM OF THE EMPLOYEE’S SALARY AND BONUS TARGET, (2) FOR AN EMPLOYEE
IN THE SILVER BENEFIT CATEGORY, ONE HUNDRED AND FIFTY PERCENT (150%) OF THE SUM
OF THE EMPLOYEE’S SALARY AND BONUS TARGET, AND (3) FOR AN EMPLOYEE IN THE BRONZE
BENEFIT CATEGORY, ONE HUNDRED PERCENT (100%) OF THE SUM OF THE EMPLOYEE’S SALARY
AND BONUS TARGET.


 


(I)            “CAUSE” SHALL EXIST WHERE THE EMPLOYEE’S TERMINATION OF
EMPLOYMENT IS BY THE EMPLOYER OR AN AFFILIATE UPON (1) THE EMPLOYEE’S WILLFUL
AND CONTINUED FAILURE TO SUBSTANTIALLY PERFORM HIS OR HER EMPLOYMENT DUTIES
(OTHER THAN ANY FAILURE ON ACCOUNT OF A DISABILITY), AFTER A WRITTEN NOTICE IS
DELIVERED TO THE EMPLOYEE BY AN EXECUTIVE OFFICER OF THE EMPLOYER OR AFFILIATE

 

2

--------------------------------------------------------------------------------


 


WHICH EMPLOYS EMPLOYEE OR THE PERSON IN CHARGE OF THE HUMAN RESOURCES FUNCTION
OF SUCH EMPLOYER OR AFFILIATE (OR IF THE EMPLOYEE IS THE CHIEF EXECUTIVE OFFICER
OR PRESIDENT OF THE EMPLOYER, THE CHAIRMAN OF THE COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS OF THE EMPLOYER) THAT SPECIFICALLY IDENTIFIES THE MANNER IN
WHICH SUCH EXECUTIVE OFFICER OR PERSON IN CHARGE OF THE HUMAN RESOURCES FUNCTION
(OR SUCH CHAIRMAN) BELIEVES THAT THE EMPLOYEE HAS FAILED TO SUBSTANTIALLY
PERFORM HIS OR HER EMPLOYMENT DUTIES AND AFTER A REASONABLE OPPORTUNITY IS
AFFORDED TO THE EMPLOYEE TO CURE HIS OR HER PERFORMANCE FAILURE(S), OR (2) THE
EMPLOYEE WILLFULLY ENGAGING IN MISCONDUCT THAT IS MATERIALLY INJURIOUS TO THE
EMPLOYER OR AN AFFILIATE, MONETARILY OR OTHERWISE.  FOR PURPOSES OF THIS
DEFINITION, NO ACT, OR FAILURE TO ACT, ON THE EMPLOYEE’S PART WILL BE CONSIDERED
“WILLFUL” UNLESS DONE, OR OMITTED TO BE DONE, BY THE EMPLOYEE NOT IN GOOD FAITH
AND WITHOUT REASONABLE BELIEF THAT HIS OR HER ACT OR OMISSION WAS IN THE BEST
INTEREST OF THE EMPLOYER OR AN AFFILIATE.  NOTWITHSTANDING THE ABOVE, THE
EMPLOYEE WILL NOT BE DEEMED TO HAVE HAD A TERMINATION OF EMPLOYMENT FOR CAUSE
UNLESS AND UNTIL HE OR SHE HAS BEEN GIVEN A COPY OF THE NOTICE OF TERMINATION
FROM AN EXECUTIVE OFFICER OR PERSON IN CHARGE OF THE HUMAN RESOURCES FUNCTION
(OR IN CASE OF THE CHIEF EXECUTIVE OFFICER OR PRESIDENT OF THE EMPLOYER, THE
CHAIRMAN OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS), AFTER
REASONABLE NOTICE TO THE EMPLOYEE AND AN OPPORTUNITY FOR HIM OR HER, TOGETHER
WITH HIS OR HER COUNSEL, TO BE HEARD BEFORE (1) THE CHIEF EXECUTIVE OFFICER OF
THE EMPLOYER, OR (2) IF THE EMPLOYEE IS AN OFFICER OF THE EMPLOYER OR AN
AFFILIATE WHO HAS BEEN ELECTED OR APPOINTED BY THE BOARD OF DIRECTORS OF THE
EMPLOYER OR AFFILIATE, AS THE CASE MAY BE, TO SUCH OFFICE, THE BOARD OF
DIRECTORS OF THE EMPLOYER OR AFFILIATE, OR (3) IN ALL CASES NOT INVOLVING AN
ELECTED OFFICER AND WHERE THE CHIEF EXECUTIVE OFFICER OF THE EMPLOYER OTHERWISE
DIRECTS OR DELEGATES THIS RESPONSIBILITY, THE EXECUTIVE OFFICER OR PERSON IN
CHARGE OF THE HUMAN RESOURCES FUNCTION OR A DIRECT REPORT TO SUCH CHIEF
EXECUTIVE OFFICER TO WHOM SUCH RESPONSIBILITY WAS DELEGATED, FINDING THAT IN THE
GOOD FAITH OPINION OF THE CHIEF EXECUTIVE OFFICER, OR, IN THE CASE OF AN ELECTED
OFFICER, FINDING THAT IN THE GOOD FAITH OPINION OF TWO-THIRDS OF THE APPLICABLE
BOARD OF DIRECTORS, OR, IN ALL OTHER CASES, FINDING THAT IN THE GOOD FAITH
OPINION OF THE APPLICABLE EXECUTIVE OFFICER OR PERSON IN CHARGE OF THE HUMAN
RESOURCES FUNCTION OR A DIRECT REPORT TO THE CHIEF EXECUTIVE OFFICER TO WHOM
SUCH RESPONSIBILITY WAS DELEGATED, THAT THE EMPLOYEE COMMITTED THE CONDUCT SET
FORTH ABOVE IN CLAUSES (1) OR (2) OF THIS DEFINITION AND SPECIFYING THE
PARTICULARS OF THAT FINDING IN DETAIL.


 


(J)                                   “CHANGE IN CONTROL” OF THE EMPLOYER MEANS
THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 


(1)           THE ACCUMULATION IN ANY NUMBER OF RELATED OR UNRELATED
TRANSACTIONS BY ANY PERSON OF BENEFICIAL OWNERSHIP OF MORE THAN FIFTY PERCENT
(50%) OF THE COMBINED VOTING POWER OF THE EMPLOYER’S VOTING STOCK; PROVIDED THAT
FOR PURPOSES OF THIS SUBPARAGRAPH (1), A CHANGE IN CONTROL WILL NOT BE DEEMED TO
HAVE OCCURRED IF THE ACCUMULATION OF MORE THAN FIFTY PERCENT (50%) OF THE VOTING
POWER OF THE EMPLOYER’S VOTING STOCK RESULTS FROM ANY ACQUISITION OF VOTING
STOCK (A) DIRECTLY FROM THE EMPLOYER THAT IS APPROVED BY THE INCUMBENT BOARD,
(B) BY THE EMPLOYER, (C) BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST)
SPONSORED OR MAINTAINED BY THE EMPLOYER OR ANY SUBSIDIARY, OR (D) BY ANY PERSON
PURSUANT TO A BUSINESS COMBINATION THAT COMPLIES WITH CLAUSES (A) AND (B) OF
SUBPARAGRAPH (2) BELOW; OR


 


(2)           CONSUMMATION OF A BUSINESS COMBINATION, UNLESS, IMMEDIATELY
FOLLOWING THAT BUSINESS COMBINATION, (A) ALL OR SUBSTANTIALLY ALL OF THE PERSONS
WHO WERE THE BENEFICIAL OWNERS OF VOTING STOCK OF THE EMPLOYER IMMEDIATELY PRIOR
TO THAT BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, AT LEAST
FIFTY PERCENT (50%) OF THE THEN OUTSTANDING SHARES

 

3

--------------------------------------------------------------------------------


 


OF COMMON STOCK AND AT LEAST FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF
THE THEN OUTSTANDING VOTING STOCK ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS OF THE ENTITY RESULTING FROM THAT BUSINESS COMBINATION (INCLUDING,
WITHOUT LIMITATION, AN ENTITY THAT AS A RESULT OF THAT TRANSACTION OWNS THE
EMPLOYER OR ALL OR SUBSTANTIALLY ALL OF THE EMPLOYER’S ASSETS EITHER DIRECTLY OR
THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS RELATIVE
TO EACH OTHER AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO THAT BUSINESS
COMBINATION, OF THE VOTING STOCK OF THE EMPLOYER, AND (B) AT LEAST SIXTY PERCENT
(60%) OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE ENTITY RESULTING FROM THAT
BUSINESS COMBINATION HOLDING AT LEAST SIXTY PERCENT (60%) OF THE VOTING POWER OF
SUCH BOARD OF DIRECTORS WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE
EXECUTION OF THE INITIAL AGREEMENT OR OF THE ACTION OF THE BOARD OF DIRECTORS
PROVIDING FOR THAT BUSINESS COMBINATION AND AS A RESULT OF OR IN CONNECTION WITH
SUCH BUSINESS COMBINATION, NO PERSON HAS A RIGHT TO DILUTE EITHER OF SUCH
PERCENTAGES BY APPOINTING ADDITIONAL MEMBERS TO THE BOARD OF DIRECTORS OR
OTHERWISE WITHOUT ELECTION OR OTHER ACTION BY THE STOCKHOLDERS; OR


 


(3)           A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE EMPLOYER, EXCEPT PURSUANT TO A BUSINESS COMBINATION THAT COMPLIES
WITH CLAUSES (A) AND (B) OF SUBPARAGRAPH (2); OR


 


(4)           APPROVAL BY THE SHAREHOLDERS OF THE EMPLOYER OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE EMPLOYER, EXCEPT PURSUANT TO A BUSINESS
COMBINATION THAT COMPLIES WITH CLAUSES (A) AND (B) OF SUBPARAGRAPH 2; OR


 


(5)           THE ACQUISITION BY ANY PERSON OF THE RIGHT TO CONTROL THE
EMPLOYER.


 


(K)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AMENDED, AND ANY
SUCCESSOR THERETO.


 


(L)            “CONTROL” MEANS THE POSSESSION, DIRECT OR INDIRECT, OF THE POWER
TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF THE EMPLOYER
(A) THROUGH THE OWNERSHIP OF SECURITIES WHICH PROVIDE THE HOLDER WITH SUCH POWER
EXCLUDING VOTING RIGHTS ATTENDANT WITH SUCH SECURITIES OR (B) BY CONTRACT.


 


(M)          “EMPLOYEE” SHALL MEAN A FULL-TIME COMMON-LAW EMPLOYEE OF EMPLOYER
OR AN AFFILIATE WHO IS EMPLOYED BY THE EMPLOYER OR AN AFFILIATE AND SELECTED TO
PARTICIPATE IN THE PLAN AND WHO HOLDS A QUALIFYING POSITION IN THE EMPLOYER OR
AN AFFILIATE AT ALL TIMES FROM INITIAL PARTICIPATION IN THE PLAN THROUGH THE
CHANGE IN CONTROL OF THE EMPLOYER.  ALL FULL-TIME COMMON-LAW EMPLOYEES OF THE
EMPLOYER OR AN AFFILIATE WHO WERE EMPLOYED BY THE EMPLOYER OR AN AFFILIATE AND
WHO HELD A QUALIFYING POSITION IN THE EMPLOYER OR AN AFFILIATE IMMEDIATELY PRIOR
TO MAY 8, 2008, AND HAVE BEEN CONTINUOUSLY EMPLOYED SINCE THAT TIME, PARTICIPATE
IN THE PLAN AS OF SUCH MAY 8, 2008 DATE, SUBJECT TO COMPLIANCE WITH THE OTHER
TERMS AND CONDITIONS OF THE PLAN.  ALL FULL-TIME COMMON-LAW EMPLOYEES OF THE
EMPLOYER OR AN AFFILIATE WHO WERE EMPLOYED BY THE EMPLOYER OR AN AFFILIATE AND
WHO HELD A QUALIFYING POSITION IN THE EMPLOYER OR AN AFFILIATE BEGINNING ON AND
AFTER MAY 8, 2008 (AND ARE NOT DESCRIBED IN THE PRECEDING SENTENCE) SHALL
PARTICIPATE IN THE PLAN AS OF THE DATE THE EMPLOYER SELECTS SUCH INDIVIDUAL FOR
PARTICIPATION, SUBJECT TO COMPLIANCE WITH THE OTHER TERMS AND CONDITIONS OF THE
PLAN.  A FULL-TIME COMMON LAW EMPLOYEE ONLY INCLUDES AN INDIVIDUAL WHO RENDERS
PERSONAL SERVICES TO THE EMPLOYER OR AN AFFILIATE AND WHO, IN ACCORDANCE WITH
THE ESTABLISHED PAYROLL ACCOUNTING AND PERSONNEL POLICIES

 

4

--------------------------------------------------------------------------------


 


OF THE EMPLOYER OR AN AFFILIATE, IS CHARACTERIZED BY THE EMPLOYER OR AN
AFFILIATE AS A FULL-TIME COMMON LAW EMPLOYEE.  NOTWITHSTANDING THE FOREGOING,
INDEPENDENT CONTRACTORS ARE NOT EMPLOYEES FOR PURPOSES OF THIS PLAN.  MOREOVER,
NOTWITHSTANDING THE FOREGOING, AN EMPLOYEE DOES NOT INCLUDE A PERSON WHOM THE
EMPLOYER OR AN AFFILIATE HAS IDENTIFIED ON ITS PAYROLL, PERSONNEL OR TAX RECORDS
AS AN INDEPENDENT CONTRACTOR OR A PERSON WHO HAS ACKNOWLEDGED IN WRITING TO THE
EMPLOYER OR AN AFFILIATE THAT SUCH PERSON IS AN INDEPENDENT CONTRACTOR WHETHER
OR NOT A COURT, THE INTERNAL REVENUE SERVICE OR ANY OTHER ENTITY ULTIMATELY
DETERMINES SUCH CLASSIFICATION TO BE CORRECT AS A MATTER OF LAW.  EXHIBIT A
ATTACHED HERETO SHALL CONTAIN THE NAMES OF EACH EMPLOYEE AND HIS OR HER
QUALIFYING POSITION AND BENEFIT CATEGORY.  THE EMPLOYER SHALL UPDATE EXHIBIT A
AS NECESSARY TO ALWAYS REFLECT THE EMPLOYEES PARTICIPATING IN THE PLAN. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, AN INDIVIDUAL WHO IS COVERED
UNDER AND PARTICIPATES IN THE EARTHLINK, INC. ACCELERATED VESTING AND
COMPENSATION CONTINUATION PLAN SHALL NOT BECOME AN EMPLOYEE AND PARTICIPATE IN
THIS PLAN UNLESS AND UNTIL HE OR SHE WAIVES AND RELEASES ANY AND ALL RIGHTS TO
BENEFITS AND COVERAGE HE OR SHE HAS UNDER THE EARTHLINK, INC. ACCELERATED
VESTING AND COMPENSATION CONTINUATION PLAN.


 


(N)                               “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, INCLUDING AMENDMENTS, OR SUCCESSOR STATUTES OF SIMILAR INTENT.


 


(O)                               “FOR GOOD REASON” MEANS THE EMPLOYEE’S
TERMINATION OF EMPLOYMENT IS BY THE EMPLOYEE OTHER THAN ON DEATH OR ON ACCOUNT
OF DISABILITY AND BASED ON:


 


(1)           WITH RESPECT TO AN EMPLOYEE IN EITHER THE GOLD OR SILVER BENEFIT
CATEGORY, THE ASSIGNMENT TO THE EMPLOYEE OF DUTIES INCONSISTENT WITH HIS OR HER
POSITION AND STATUS WITH THE EMPLOYER OR AFFILIATE AS THEY EXISTED IMMEDIATELY
PRIOR TO A CHANGE IN CONTROL OF THE EMPLOYER, OR A SUBSTANTIAL CHANGE IN HIS OR
HER TITLE, OFFICES OR AUTHORITY, OR IN THE NATURE OF HIS OR HER OTHER
RESPONSIBILITIES, AS THEY EXISTED IMMEDIATELY PRIOR TO A CHANGE IN CONTROL OF
THE EMPLOYER, EXCEPT IN CONNECTION WITH THE EMPLOYEE’S TERMINATION OF EMPLOYMENT
FOR CAUSE OR ON ACCOUNT OF DISABILITY OR AS A RESULT OF HIS OR HER DEATH OR BY
THE EMPLOYEE OTHER THAN FOR GOOD REASON; OR


 


(2)           WITH RESPECT TO AN EMPLOYEE IN THE BRONZE BENEFIT CATEGORY, THE
ASSIGNMENT TO THE EMPLOYEE OF DUTIES REQUIRING SKILLS AND EXPERIENCE THAT ARE
INCONSISTENT WITH THE SKILLS AND EXPERIENCE REQUIRED FOR HIS OR HER DUTIES WITH
THE EMPLOYER IMMEDIATELY PRIOR TO A CHANGE IN CONTROL OF THE EMPLOYER, EXCEPT IN
CONNECTION WITH THE EMPLOYEE’S TERMINATION OF EMPLOYMENT FOR CAUSE OR ON ACCOUNT
OF DISABILITY OR AS A RESULT OF HIS OR HER DEATH OR BY EMPLOYEE OTHER THAN FOR
GOOD REASON; OR


 


(3)           A REDUCTION BY THE EMPLOYER OR AN AFFILIATE IN THE EMPLOYEE’S BASE
SALARY AS IN EFFECT ON THE DATE OF THIS PLAN OR AS HIS OR HER SALARY MAY BE
INCREASED FROM TIME TO TIME, WITHOUT EMPLOYEE’S WRITTEN CONSENT; OR


 


(4)           A REDUCTION BY THE EMPLOYER OR AN AFFILIATE IN THE TARGET CASH
BONUS PAYABLE TO THE EMPLOYEE UNDER ANY INCENTIVE COMPENSATION PLAN(S), AS IT
(OR THEY) MAY BE MODIFIED FROM TIME TO TIME, IN EFFECT IMMEDIATELY PRIOR TO A
CHANGE IN CONTROL OF THE EMPLOYER, OR A FAILURE BY THE EMPLOYER OR AN AFFILIATE
TO CONTINUE THE EMPLOYEE AS A PARTICIPANT IN THE INCENTIVE COMPENSATION PLAN(S)
ON AT LEAST THE BASIS OF THE EMPLOYEE’S PARTICIPATION IMMEDIATELY PRIOR TO A
CHANGE IN CONTROL OF THE EMPLOYER OR TO PAY THE EMPLOYEE THE AMOUNTS THAT HE OR
SHE WOULD BE ENTITLED TO RECEIVE IN ACCORDANCE WITH SUCH PLAN(S); OR

 

5

--------------------------------------------------------------------------------


 


(5)           THE EMPLOYER OR AN AFFILIATE REQUIRING THE EMPLOYEE TO BE BASED
MORE THAN THIRTY-FIVE (35) MILES FROM THE LOCATION WHERE HE OR SHE IS BASED
IMMEDIATELY PRIOR TO A CHANGE IN CONTROL OF THE EMPLOYER, EXCEPT FOR TRAVEL ON
THE EMPLOYER’S OR AFFILIATE’S BUSINESS THAT IS REQUIRED OR NECESSARY TO
PERFORMANCE OF HIS OR HER JOB AND SUBSTANTIALLY CONSISTENT WITH HIS OR HER
BUSINESS TRAVEL OBLIGATIONS PRIOR TO THE CHANGE IN CONTROL OF THE EMPLOYER, OR
IF THE EMPLOYEE CONSENTS TO THAT RELOCATION, THE FAILURE BY THE EMPLOYER OR AN
AFFILIATE TO PAY (OR REIMBURSE THE EMPLOYEE FOR) ALL REASONABLE MOVING EXPENSES
INCURRED BY THE EMPLOYEE OR TO INDEMNIFY THE EMPLOYEE AGAINST ANY LOSS REALIZED
IN THE SALE OF HIS OR HER PRINCIPAL RESIDENCE IN CONNECTION WITH THAT
RELOCATION; OR


 


(6)           THE FAILURE BY THE EMPLOYER OR AN AFFILIATE TO CONTINUE IN EFFECT
ANY MATERIAL RETIREMENT OR COMPENSATION PLAN, PERFORMANCE SHARE PLAN, STOCK
OPTION PLAN, LIFE INSURANCE PLAN, HEALTH AND ACCIDENT PLAN, DISABILITY PLAN OR
ANOTHER BENEFIT PLAN IN WHICH THE EMPLOYEE IS PARTICIPATING IMMEDIATELY PRIOR TO
A CHANGE IN CONTROL OF THE EMPLOYER (OR PROVIDE PLANS PROVIDING HIM OR HER WITH
SUBSTANTIALLY SIMILAR BENEFITS), THE TAKING OF ANY ACTION BY THE EMPLOYER OR AN
AFFILIATE THAT WOULD ADVERSELY AFFECT THE EMPLOYEE’S PARTICIPATION OR MATERIALLY
REDUCE HIS OR HER BENEFITS UNDER ANY OF THOSE PLANS OR DEPRIVE HIM OR HER OF ANY
MATERIAL FRINGE BENEFIT ENJOYED BY THE EMPLOYEE IMMEDIATELY PRIOR TO A CHANGE IN
CONTROL OF THE EMPLOYER, OR THE FAILURE BY THE EMPLOYER OR AN AFFILIATE TO
PROVIDE THE EMPLOYEE WITH THE NUMBER OF PAID VACATION DAYS TO WHICH HE OR SHE IS
THEN ENTITLED IN ACCORDANCE WITH NORMAL VACATION PRACTICES IN EFFECT IMMEDIATELY
PRIOR TO A CHANGE IN CONTROL OF THE EMPLOYER; OR


 


(7)           THE FAILURE BY THE EMPLOYER OR AN AFFILIATE TO OBTAIN THE
ASSUMPTION OF THE AGREEMENT TO PERFORM THIS PLAN BY ANY SUCCESSOR; OR


 


(8)           ANY PURPORTED TERMINATION OF EMPLOYMENT THAT IS NOT EFFECTED
PURSUANT TO A NOTICE OF TERMINATION SATISFYING THE REQUIREMENTS OF A TERMINATION
OF EMPLOYMENT FOR “CAUSE.”


 


(P)           “INCUMBENT BOARD” MEANS A BOARD OF DIRECTORS AT LEAST A MAJORITY
OF WHOM CONSIST OF INDIVIDUALS WHO EITHER ARE (A) MEMBERS OF THE EMPLOYER’S
BOARD OF DIRECTORS AS OF APRIL 19, 2001 OR (B) MEMBERS WHO BECOME MEMBERS OF THE
EMPLOYER’S BOARD OF DIRECTORS SUBSEQUENT TO SUCH DATE WHOSE ELECTION, OR
NOMINATION FOR ELECTION BY THE EMPLOYER’S SHAREHOLDERS, WAS APPROVED BY A VOTE
OF AT LEAST SIXTY PERCENT (60%) OF THE DIRECTORS THEN COMPRISING THE INCUMBENT
BOARD (EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE PROXY STATEMENT OF THE
EMPLOYER IN WHICH THAT PERSON IS NAMED AS A NOMINEE FOR DIRECTOR, WITHOUT
OBJECTION TO THAT NOMINATION), BUT EXCLUDING, FOR THAT PURPOSE, ANY INDIVIDUAL
WHOSE INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED
ELECTION CONTEST (WITHIN THE MEANING OF RULE 14A-11 OF THE EXCHANGE ACT) WITH
RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE
BOARD OF DIRECTORS.


 


(Q)           “ON ACCOUNT OF DISABILITY” SHALL EXIST WHERE THE EMPLOYEE’S
TERMINATION OF EMPLOYMENT RESULTS FROM THE EMPLOYEE BEING “DISABLED” AS A RESULT
OF A “DISABILITY” IN ACCORDANCE WITH THE POLICIES OF THE EMPLOYER OR AFFILIATE
THAT EMPLOYED THE EMPLOYEE IN EFFECT AT THE TIME OF THE CHANGE IN CONTROL OF THE
EMPLOYER.


 


(R)            “PERSON” MEANS ANY INDIVIDUAL, ENTITY OR GROUP WITHIN THE MEANING
OF SECTION 13(D)(3) OR 14(D)(2) OF THE EXCHANGE ACT.

 

6

--------------------------------------------------------------------------------


 


(S)           “QUALIFYING POSITION” SHALL MEAN ANY ONE OF THE FOLLOWING: 
(1) THE CHIEF EXECUTIVE OFFICER OR PRESIDENT OF THE EMPLOYER; (2) THE CHIEF
FINANCIAL OFFICER OF THE EMPLOYER AND ANY OTHER OFFICER OF THE EMPLOYER OR ANY
AFFILIATE WHO IS DESIGNATED BY THE EMPLOYER THROUGH ITS BOARD OF DIRECTORS AS AN
EXECUTIVE OFFICER AND BEING IN A QUALIFYING POSITION; (3) THE VICE PRESIDENTS
CLASSIFIED JOBS OF THE EMPLOYER OR ANY AFFILIATE; (4) DIRECTOR BAND JOBS OF THE
EMPLOYER OR ANY AFFILIATE THAT WERE BANDED IN THE BLUE ZONE BAND AND THE CHIEF
EXECUTIVE OFFICER, PRESIDENT AND CHIEF FINANCIAL OFFICER OF ANY AFFILIATE,
PROVIDED IN EITHER CASE ONLY WITH RESPECT TO AN EMPLOYEE IN A QUALIFYING
POSITION PRIOR TO MAY 8, 2008 AND WHO RECEIVED A PRIOR NOTICE OF ELIGIBILITY TO
PARTICIPATE IN THE PLAN, AND (5) ANY OTHER POSITION OR JOB CLASSIFICATION THAT
THE EMPLOYER HEREAFTER DESIGNATES AS BEING A QUALIFYING POSITION.


 


(T)            “RETIREMENT PLAN” SHALL MEAN ANY QUALIFIED OR SUPPLEMENTAL
EMPLOYEE PENSION BENEFIT PLAN, AS DEFINED IN SECTION 3(2) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), CURRENTLY MADE
AVAILABLE BY EMPLOYER OR AN AFFILIATE IN WHICH EMPLOYEE PARTICIPATES.


 


(U)           “SALARY” SHALL MEAN THE EMPLOYEE’S BASE SALARY AT THE GREATER OF
THE RATE IN EFFECT ON (1) THE DATE THE CHANGE IN CONTROL OF THE EMPLOYER OCCURS
OR (2) THE DATE OF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT UNDER CIRCUMSTANCES
DESCRIBED IN SECTION 2(A).


 


(V)           “SPECIFIED EMPLOYEE” MEANS AN EMPLOYEE (AS THAT TERM IS USED IN
CODE SECTION 416) WHO IS (I) AN OFFICER OF THE EMPLOYER HAVING ANNUAL
COMPENSATION GREATER THAN $135,000 (WITH CERTAIN ADJUSTMENTS FOR INFLATION AFTER
2005), (II) A FIVE-PERCENT OWNER OF THE EMPLOYER OR (III) A ONE-PERCENT OWNER OF
THE EMPLOYER HAVING ANNUAL COMPENSATION GREATER THAN $150,000.  FOR PURPOSES OF
THIS SECTION, NO MORE THAN 50 EMPLOYEES (OR, IF LESSER, THE GREATER OF THREE OR
10 PERCENT OF THE EMPLOYEES) SHALL BE TREATED AS OFFICERS.  EMPLOYEES WHO
(I) NORMALLY WORK LESS THAN 17 1/2 HOURS PER WEEK, (II) NORMALLY WORK NOT MORE
THAN 6 MONTHS DURING ANY YEAR, (III) HAVE NOT ATTAINED AGE 21 OR (IV) ARE
INCLUDED IN A UNIT OF EMPLOYEES COVERED BY AN AGREEMENT WHICH THE SECRETARY OF
LABOR FINDS TO BE A COLLECTIVE BARGAINING AGREEMENT BETWEEN EMPLOYEE
REPRESENTATIVES AND THE EMPLOYER (EXCEPT AS OTHERWISE PROVIDED IN REGULATIONS
ISSUED UNDER THE CODE) SHALL BE EXCLUDED FOR PURPOSES OF DETERMINING THE NUMBER
OF OFFICERS.  FOR PURPOSES OF THIS SECTION, THE TERM “FIVE-PERCENT OWNER” 
(“ONE-PERCENT OWNER”) MEANS ANY PERSON WHO OWNS MORE THAN FIVE PERCENT (ONE
PERCENT) OF THE OUTSTANDING STOCK OF THE EMPLOYER OR STOCK POSSESSING MORE THAN
FIVE PERCENT (ONE PERCENT) OF THE TOTAL COMBINED VOTING POWER OF ALL STOCK OF
THE EMPLOYER.  FOR PURPOSES OF DETERMINING OWNERSHIP, THE ATTRIBUTION RULES OF
SECTION 318 OF THE CODE SHALL BE APPLIED BY SUBSTITUTING “FIVE PERCENT” FOR “50
PERCENT” IN SECTION 318(A)(2) AND THE RULES OF SECTIONS 414(B), 414(C) AND
414(M) OF THE CODE SHALL NOT APPLY.  FOR PURPOSES OF THIS SECTION, THE TERM
“COMPENSATION” HAS THE MEANING GIVEN SUCH TERM BY SECTION 414(Q)(4) OF THE
CODE.  THE DETERMINATION OF WHETHER THE EMPLOYEE IS A SPECIFIED EMPLOYEE WILL BE
BASED ON A DECEMBER 31 IDENTIFICATION DATE SUCH THAT IF THE EMPLOYEE SATISFIES
THE ABOVE DEFINITION OF SPECIFIED EMPLOYEE AT ANY TIME DURING THE 12-MONTH
PERIOD ENDING ON DECEMBER 31, HE WILL BE TREATED AS A SPECIFIED EMPLOYEE IF HE
HAS A TERMINATION OF EMPLOYMENT DURING THE 12-MONTH PERIOD BEGINNING ON THE
FIRST DAY OF THE FOURTH MONTH FOLLOWING THE IDENTIFICATION DATE.  THIS
DEFINITION IS INTENDED TO COMPLY WITH THE SPECIFIED EMPLOYEE RULES OF
SECTION 409A(A)(2)(B)(I) OF THE CODE AND SHALL BE INTERPRETED ACCORDINGLY.


 


(W)          “TERMINATION OF EMPLOYMENT” MEANS THE TERMINATION OF THE EMPLOYEE’S
EMPLOYMENT WITH THE EMPLOYER AND ALL AFFILIATES; PROVIDED, HOWEVER, THAT THE
EMPLOYEE WILL NOT

 

7

--------------------------------------------------------------------------------


 


BE CONSIDERED AS HAVING HAD A TERMINATION OF EMPLOYMENT IF (I) THE EMPLOYEE
CONTINUES TO PROVIDE SERVICES TO THE EMPLOYER OR ANY AFFILIATE (WHETHER AS AN
EMPLOYEE OR AS AN INDEPENDENT CONTRACTOR) AT AN ANNUAL RATE THAT IS MORE THAN 20
PERCENT OF THE LEVEL OF SERVICES RENDERED, ON AVERAGE, DURING THE IMMEDIATELY
PRECEDING 36 MONTHS OF EMPLOYMENT (OR, IF EMPLOYED LESS THAN 36 MONTHS, SUCH
LESSER PERIOD) OR (II) THE EMPLOYEE IS ON MILITARY LEAVE, SICK LEAVE OR OTHER
BONA FIDE LEAVE OF ABSENCE (SUCH AS TEMPORARY EMPLOYMENT BY THE GOVERNMENT) SO
LONG AS THE PERIOD OF SUCH LEAVE DOES NOT EXCEED SIX MONTHS, OR IF LONGER, SO
LONG AS THE INDIVIDUAL’S RIGHT TO REEMPLOYMENT WITH THE EMPLOYER OR ANY
AFFILIATE IS PROVIDED EITHER BY STATUTE OR BY CONTRACT.  IF THE PERIOD OF LEAVE
(I) ENDS OR (II) EXCEEDS SIX MONTHS AND THE EMPLOYEE’S RIGHT TO REEMPLOYMENT IS
NOT PROVIDED EITHER BY STATUTE OR BY CONTRACT, THE EMPLOYEE’S TERMINATION OF
EMPLOYMENT WILL BE DEEMED TO OCCUR ON THE FIRST DATE IMMEDIATELY FOLLOWING SUCH
TIME IF NOT REEMPLOYED BY THE EMPLOYER OR ANY AFFILIATE BEFORE SUCH TIME AND
ELIGIBILITY FOR PAYMENTS AND BENEFITS HEREUNDER WILL BE DETERMINED AS OF THAT
TIME.  FOR PURPOSES OF THIS SECTION, TERMINATION OF EMPLOYMENT SHALL BE
CONSTRUED CONSISTENT WITH THE REQUIREMENTS FOR A “SEPARATION FROM SERVICE”
WITHIN THE MEANING OF SECTION 409A OF THE CODE.


 


(X)            “VOTING STOCK” MEANS THE THEN OUTSTANDING SECURITIES OF AN ENTITY
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF MEMBERS OF THAT ENTITY’S BOARD OF
DIRECTORS.


 


(Y)           “WELFARE PLAN” SHALL MEAN ANY HEALTH AND DENTAL PLAN, DISABILITY
PLAN, SURVIVOR INCOME PLAN, LIFE INSURANCE PLAN OR SIMILAR PLAN, AS DEFINED IN
SECTION 3(1) OF ERISA, CURRENTLY MADE AVAILABLE BY THE EMPLOYER OR AN AFFILIATE
IN WHICH AN EMPLOYEE PARTICIPATES.


 

2.                                     Benefits Upon Termination of Employment.

 


(A)                                THE FOLLOWING PROVISIONS WILL APPLY IF AND
ONLY IF, AT ANY TIME WITHIN EIGHTEEN (18) MONTHS AFTER A CHANGE IN CONTROL OF
THE EMPLOYER OCCURS, (I) THE EMPLOYEE HAS A TERMINATION OF EMPLOYMENT BY THE
EMPLOYER OR AN AFFILIATE FOR ANY REASON OTHER THAN CAUSE, ON ACCOUNT OF
DISABILITY OR DEATH, OR (II) THE EMPLOYEE VOLUNTARILY HAS A TERMINATION OF
EMPLOYMENT FOR GOOD REASON:


 


(1)           EMPLOYER OR AN AFFILIATE SHALL PAY EMPLOYEE CASH SEVERANCE IN ONE
LUMP SUM PAYMENT, SUBJECT TO ALL APPLICABLE WITHHOLDINGS AND EMPLOYMENT TAXES
AND SUBJECT TO REDUCTIONS PURSUANT TO SECTIONS 4 AND 16 OF THIS PLAN, AS SOON AS
PRACTICAL (AND WITHIN 30 DAYS) AFTER THE EMPLOYEE’S TERMINATION OF EMPLOYMENT,
SUBJECT TO ANY REQUIRED DELAYS UNDER SECTIONS 2(A)(4) OR 4 BELOW.


 


(2)           THE EMPLOYER OR AN AFFILIATE SHALL PAY ANY AND ALL AMOUNTS WITH
RESPECT TO COBRA CONTINUATION COVERAGE THAT THE EMPLOYEE ELECTS UNDER ANY
WELFARE PLAN OF THE EMPLOYER OR AN AFFILIATE FOR HIM OR HER OR HIS OR HER SPOUSE
OR DEPENDENTS THROUGH THE BENEFITS SEVERANCE PERIOD, INCLUDING ALL ATTENDANT
ADMINISTRATIVE FEES AND EXPENSES, HOWEVER DESCRIBED OR DENOMINATED.  ALL SUCH
PAYMENTS SHALL BE MADE, NO LESS FREQUENTLY THAN MONTHLY, IN SUCH MANNER AS TO
PERMIT EMPLOYEE TO CONTINUE HIS OR HER COBRA COVERAGE ON A TIMELY BASIS;
PROVIDED THAT THE COMPANY WILL MAKE ALL SUCH PAYMENTS AS SOON AS
ADMINISTRATIVELY PRACTICABLE, SUBJECT TO ANY REQUIRED DELAYS UNDER
SECTIONS 2(A)(4) OR 4 BELOW.


 


(3)           THE EMPLOYEE OR HIS BENEFICIARY, OR ANY OTHER PERSON ENTITLED TO
RECEIVE BENEFITS WITH RESPECT TO THE EMPLOYEE UNDER ANY RETIREMENT PLAN, WELFARE
PLAN, OR OTHER PLAN OR

 

8

--------------------------------------------------------------------------------


 


PROGRAM MAINTAINED BY EMPLOYER OR ANY AFFILIATE IN WHICH EMPLOYEE PARTICIPATES
AT THE DATE OF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT, SHALL RECEIVE ANY AND
ALL BENEFITS ACCRUED UNDER ANY SUCH RETIREMENT PLAN, WELFARE PLAN OR OTHER PLAN
OR PROGRAM TO THE DATE OF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT, THE AMOUNT,
FORM AND TIME OF PAYMENT OF SUCH BENEFITS TO BE DETERMINED BY THE TERMS OF SUCH
RETIREMENT PLAN, WELFARE PLAN, OR OTHER PLAN OR PROGRAM.


 


(4)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, HOWEVER, IF THE
EMPLOYEE IS A SPECIFIED EMPLOYEE ON TERMINATION OF EMPLOYMENT AND IF THE
BENEFITS AND PAYMENTS UNDER THIS PLAN ARE NOT OTHERWISE EXEMPT FROM CODE
SECTION 409A, THEN TO THE EXTENT NECESSARY TO COMPLY WITH SECTION 409A NO
PAYMENTS MAY BE MADE HEREUNDER (INCLUDING, IF NECESSARY, ANY COBRA PAYMENTS OR
REIMBURSEMENTS) BEFORE THE DATE WHICH IS SIX MONTHS AFTER THE SPECIFIED
EMPLOYEE’S TERMINATION OF EMPLOYMENT OR, IF EARLIER, THE DATE OF DEATH OF THE
SPECIFIED EMPLOYEE.  IN THE EVENT ANY SUCH PAYMENTS ARE OTHERWISE DUE TO BE MADE
IN INSTALLMENTS OR PERIODICALLY PRIOR TO THE EARLIER OF SIX MONTHS AFTER THE
SPECIFIED EMPLOYEE’S TERMINATION OF EMPLOYMENT OR, IF EARLIER, THE DATE OF DEATH
OF THE SPECIFIED EMPLOYEE, THE PAYMENTS WHICH WOULD OTHERWISE HAVE BEEN MADE
SHALL BE ACCUMULATED AND PAID IN A LUMP SUM AS SOON AS SUCH PERIOD ENDS, AND THE
BALANCE OF THE PAYMENTS SHALL BE MADE AS OTHERWISE SCHEDULED.  IN THE EVENT ANY
BENEFITS ARE REQUIRED TO BE DEFERRED HEREUNDER, ANY SUCH BENEFITS MAY BE
PROVIDED DURING SUCH DEFERRAL PERIOD AT EMPLOYEE’S EXPENSE, WITH EMPLOYEE TO BE
REIMBURSED FROM THE EMPLOYER ONCE THE DEFERRAL PERIOD ENDS, AND THE BALANCE OF
THE BENEFITS SHALL BE PROVIDED AS OTHERWISE SCHEDULED.


 


(B)           IF THE EMPLOYEE HAS A TERMINATION OF EMPLOYMENT BY THE EMPLOYER OR
AN AFFILIATE OR BY THE EMPLOYEE OTHER THAN UNDER THE CIRCUMSTANCES SET FORTH IN
SECTION 2(A), INCLUDING WITHOUT LIMITATION ON THE DEATH OR ON ACCOUNT OF
DISABILITY OF THE EMPLOYEE, BY THE EMPLOYER OR AN AFFILIATE FOR CAUSE OR BY THE
EMPLOYEE OTHER THAN FOR GOOD REASON, THEN THE EMPLOYEE’S COMPENSATION SHALL BE
PAID THROUGH THE DATE OF HIS OR HER TERMINATION OF EMPLOYMENT (NO LESS
FREQUENTLY THAN MONTHLY AND CONSISTENT WITH EMPLOYER’S CUSTOMARY PAYROLL
PRACTICES), AND THE EMPLOYER AND ITS AFFILIATES SHALL HAVE NO FURTHER OBLIGATION
WITH RESPECT TO THE EMPLOYEE UNDER THIS PLAN.  SUCH TERMINATION OF EMPLOYMENT
SHALL HAVE NO EFFECT UPON AN EMPLOYEE’S OTHER RIGHTS, INCLUDING BUT NOT LIMITED
TO RIGHTS UNDER ANY RETIREMENT PLAN, WELFARE PLAN OR OTHER PLAN OR PROGRAM IN
WHICH EMPLOYEE PARTICIPATES, THE AMOUNT, FORM AND TIME OF PAYMENT OF SUCH
BENEFITS TO BE DETERMINED BY THE TERMS OF SUCH RETIREMENT PLAN, WELFARE PLAN, OR
OTHER PLAN OR PROGRAM.


 


(C)           THIS SECTION 2 SHALL HAVE NO EFFECT, AND EMPLOYER SHALL HAVE NO
OBLIGATIONS HEREUNDER WITH RESPECT TO, AN EMPLOYEE WHO HAS A TERMINATION OF
EMPLOYMENT FOR ANY REASON AT ANY TIME OTHER THAN WITHIN EIGHTEEN (18) MONTHS
AFTER A CHANGE IN CONTROL OF THE EMPLOYER OCCURS UNDER THE CIRCUMSTANCES
DESCRIBED IN SECTION 2(A) ABOVE.


 


(D)           THE EMPLOYER OR AFFILIATE THAT EMPLOYS THE EMPLOYEE ON HIS OR HER
TERMINATION OF EMPLOYMENT WILL FUND THE PAYMENTS TO BE MADE UNDER THE PLAN TO
SUCH EMPLOYEE FROM ITS GENERAL ASSETS.


 


(E)           EXHIBIT B ATTACHED HERETO PROVIDES A SUMMARY OF THE BENEFITS TO
WHICH AN EMPLOYEE WILL BE ENTITLED BASED ON THE BENEFIT CATEGORY FOR WHICH SUCH
EMPLOYEE QUALIFIES.  IN THE EVENT OF ANY CONFLICT BETWEEN SUCH SUMMARY AND THE
TERMS OF SECTION 2 OF THE PLAN, THE PROVISIONS OF SECTION 2 OF THE PLAN SHALL
GOVERN.

 

9

--------------------------------------------------------------------------------


 

3.                                       Accelerated Vesting of Options and
Restricted Stock Units.

 


(A)           (I)            IN THE EVENT NO PROVISION IS MADE FOR THE
CONTINUANCE, ASSUMPTION OR SUBSTITUTION BY THE EMPLOYER OR ITS SUCCESSOR IN
CONNECTION WITH A CHANGE IN CONTROL OF THE EMPLOYER OF OUTSTANDING STOCK OPTIONS
THE EMPLOYER OR AN AFFILIATE GRANTED BEFORE THE CHANGE IN CONTROL OF THE
EMPLOYER, THEN CONTEMPORANEOUSLY WITH THE CHANGE IN CONTROL OF THE EMPLOYER, ALL
OUTSTANDING STOCK OPTIONS THAT THE EMPLOYER OR ANY AFFILIATE PREVIOUSLY GRANTED
TO AN EMPLOYEE IN EITHER THE GOLD OR SILVER BENEFIT CATEGORY SHALL BE
EXERCISABLE IN FULL, IF NOT THEN ALREADY FULLY EXERCISABLE, IN ACCORDANCE WITH
THE TERMS OF SUCH OPTIONS AND THE APPLICABLE PLANS PURSUANT TO WHICH THEY WERE
GRANTED, NOTWITHSTANDING ANY PROVISIONS IN THE STOCK OPTIONS OR PLANS TO THE
CONTRARY REGARDING THE EXERCISABILITY OF SUCH OPTIONS.  IF PROVISION IS MADE FOR
THE CONTINUANCE, ASSUMPTION OR SUBSTITUTION BY THE EMPLOYER OR ITS SUCCESSOR IN
CONNECTION WITH THE CHANGE IN CONTROL OF THE EMPLOYER OF OUTSTANDING STOCK
OPTIONS THE EMPLOYER OR AN AFFILIATE GRANTED BEFORE THE CHANGE IN CONTROL OF THE
EMPLOYER, THEN ON THE EMPLOYEE’S TERMINATION OF EMPLOYMENT ON OR AFTER A CHANGE
IN CONTROL OF THE EMPLOYER OCCURS, ALL OUTSTANDING STOCK OPTIONS THAT THE
EMPLOYER OR ANY AFFILIATE PREVIOUSLY GRANTED TO AN EMPLOYEE IN EITHER THE GOLD
OR SILVER BENEFIT CATEGORY SHALL BE EXERCISABLE IN FULL, IF NOT THEN ALREADY
FULLY EXERCISABLE, IN ACCORDANCE WITH THE TERMS OF SUCH OPTIONS AND THE
APPLICABLE PLANS PURSUANT TO WHICH THEY WERE GRANTED, NOTWITHSTANDING ANY
PROVISIONS IN THE STOCK OPTIONS OR PLANS TO THE CONTRARY REGARDING THE
EXERCISABILITY OF SUCH STOCK OPTIONS.


 


(II)           IN THE EVENT NO PROVISION IS MADE FOR THE CONTINUANCE, ASSUMPTION
OR SUBSTITUTION BY THE EMPLOYER OR ITS SUCCESSOR IN CONNECTION WITH A CHANGE IN
CONTROL OF THE EMPLOYER OF OUTSTANDING STOCK OPTIONS THE EMPLOYER OR AN
AFFILIATE GRANTED BEFORE THE CHANGE IN CONTROL OF THE EMPLOYER, THEN
CONTEMPORANEOUSLY WITH THE CHANGE IN CONTROL OF THE EMPLOYER, ALL OUTSTANDING
STOCK OPTIONS THAT THE EMPLOYER OR ANY AFFILIATE PREVIOUSLY GRANTED TO AN
EMPLOYEE IN THE BRONZE BENEFIT CATEGORY SHALL BE EXERCISABLE, IN ACCORDANCE WITH
THE TERMS OF SUCH OPTIONS AND THE APPLICABLE PLANS PURSUANT TO WHICH THEY WERE
GRANTED, NOTWITHSTANDING ANY PROVISIONS IN THE STOCK OPTIONS OR PLANS TO THE
CONTRARY REGARDING THE EXERCISABILITY (AND ONLY EXERCISABILITY) OF SUCH OPTIONS,
ON AT LEAST THE BASIS THEY WOULD HAVE BEEN EXERCISABLE HAD EMPLOYEE REMAINED
EMPLOYED WITH THE EMPLOYER OR ANY AFFILIATE FOR TWENTY-FOUR (24) MONTHS AFTER
THE CHANGE IN CONTROL OF THE EMPLOYER OCCURS, IF NOT THEN ALREADY EXERCISABLE TO
SUCH EXTENT.  IF PROVISION IS MADE FOR THE CONTINUANCE, ASSUMPTION OR
SUBSTITUTION BY THE EMPLOYER OR ITS SUCCESSOR IN CONNECTION WITH THE CHANGE IN
CONTROL OF THE EMPLOYER OF OUTSTANDING STOCK OPTIONS THE EMPLOYER OR AN
AFFILIATE GRANTED BEFORE THE CHANGE IN CONTROL OF THE EMPLOYER, THEN ON THE
EMPLOYEE’S TERMINATION OF EMPLOYMENT ON OR AFTER A CHANGE IN CONTROL OCCURS, ALL
OUTSTANDING STOCK OPTIONS THAT THE EMPLOYER OR ANY AFFILIATE PREVIOUSLY GRANTED
TO AN EMPLOYEE IN THE BRONZE BENEFIT CATEGORY SHALL BE EXERCISABLE, IN
ACCORDANCE WITH THE TERMS OF SUCH OPTIONS AND THE APPLICABLE PLANS PURSUANT TO
WHICH THEY WERE GRANTED, NOTWITHSTANDING ANY PROVISIONS IN THE STOCK OPTIONS OR
PLANS TO THE CONTRARY REGARDING THE EXERCISABILITY (AND ONLY EXERCISABILITY) OF
SUCH STOCK OPTIONS, ON AT LEAST THE BASIS THEY WOULD HAVE BEEN EXERCISABLE HAD
EMPLOYEE REMAINED EMPLOYED WITH THE EMPLOYER OR AN AFFILIATE FOR TWENTY-FOUR
(24) MONTHS AFTER THE CHANGE IN CONTROL OF THE EMPLOYER OCCURS, IF NOT THEN
ALREADY EXERCISABLE TO SUCH EXTENT.


 


(III)          IT IS DEEMED UNDER THIS PLAN THAT THE EMPLOYER OR AN AFFILIATE
CONSISTENT WITH THE PLANS AND AGREEMENTS GOVERNING THE APPLICABLE STOCK OPTIONS
ACCELERATED THE EXERCISABILITY OF SUCH OUTSTANDING STOCK OPTIONS AT SUCH TIME
AND ON SUCH BASIS.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, THIS
SECTION 3 ONLY IMPACTS THE EXERCISABILITY AND VESTING OF THE

 

10

--------------------------------------------------------------------------------


 


APPLICABLE STOCK OPTION; IT IS NOT INTENDED TO NOR DOES IT EXTEND THE TERMS OR
EXPIRATION DATES OF THE APPLICABLE STOCK OPTIONS.


 


(IV)          NOTWITHSTANDING ANY OF THE FOREGOING, FOR PURPOSES OF THIS
SECTION 3 ONLY, AN EMPLOYEE IN THE BRONZE BENEFIT CATEGORY WHO PREVIOUSLY
PARTICIPATED IN THE EARTHLINK, INC. ACCELERATED VESTING AND COMPENSATION
CONTINUATION PLAN AND WHO ELECTED TO PARTICIPATE IN THIS PLAN AND WAIVE ANY AND
ALL RIGHTS TO BENEFITS HE OR SHE HAD UNDER THE EARTHLINK, INC. ACCELERATED
VESTING AND COMPENSATION CONTINUATION PLAN SHALL BE TREATED FOR PURPOSES OF THIS
SECTION 3 AS IF HE OR SHE WERE IN THE SILVER BENEFIT CATEGORY SOLELY FOR
PURPOSES OF THE ACCELERATED VESTING OF STOCK OPTIONS.  EXHIBIT C ATTACHED HERETO
SHALL SHOW THE NAMES OF EACH EMPLOYEE WHO IS INCLUDED IN THE FOREGOING POSITION
AND WHO IS ENTITLED TO THE TREATMENT DESCRIBED IN THIS SECTION 3(A)(IV) IF THEY
BECOME AN EMPLOYEE UNDER THIS PLAN.


 


(V)           EXHIBIT B ATTACHED HERETO PROVIDES A SUMMARY OF THE ACCELERATED
VESTING TO WHICH AN EMPLOYEE WILL BE ENTITLED BASED ON THE BENEFIT CATEGORY FOR
WHICH SUCH EMPLOYEE QUALIFIES.  IN THE EVENT OF ANY CONFLICT BETWEEN SUCH
SUMMARY AND THE TERMS OF SECTION 3 OF THE PLAN, THE PROVISIONS OF SECTION 3 OF
THE PLAN SHALL GOVERN.


 


(B)           (I)            IN THE EVENT NO PROVISION IS MADE FOR THE
CONTINUANCE, ASSUMPTION OR SUBSTITUTION BY THE EMPLOYER OR ITS SUCCESSOR IN
CONNECTION WITH A CHANGE IN CONTROL OF THE EMPLOYER OF OUTSTANDING RESTRICTED
STOCK UNITS THE EMPLOYER OR AN AFFILIATE GRANTED BEFORE THE CHANGE IN CONTROL OF
THE EMPLOYER, THEN CONTEMPORANEOUSLY WITH THE CHANGE IN CONTROL OF THE EMPLOYER,
ALL OUTSTANDING RESTRICTED STOCK UNITS THAT THE EMPLOYER OR ANY AFFILIATE
PREVIOUSLY GRANTED TO AN EMPLOYEE IN EITHER THE GOLD OR SILVER BENEFIT CATEGORY
SHALL BE EARNED AND PAYABLE IN FULL, IF NOT THEN ALREADY FULLY EARNED AND
PAYABLE, IN ACCORDANCE WITH THE TERMS OF SUCH RESTRICTED STOCK UNITS AND THE
APPLICABLE PLANS PURSUANT TO WHICH THEY WERE GRANTED, NOTWITHSTANDING ANY
PROVISIONS IN THE RESTRICTED STOCK UNITS OR PLANS TO THE CONTRARY REGARDING
THEIR BECOMING FULLY EARNED AND PAYABLE; PROVIDED THAT A RESTRICTED STOCK UNIT
THAT CONTAINS PERFORMANCE CRITERIA SHALL NOT BECOME FULLY EARNED AND PAYABLE IF
THE DATE, IF ANY, FOR ATTAINMENT OF THE PERFORMANCE CRITERIA ON WHICH SUCH
RESTRICTED STOCK UNIT WOULD HAVE BECOME FULLY EARNED AND PAYABLE HAS PASSED AS
OF THE DATE OF THE CHANGE OF CONTROL.  IF PROVISION IS MADE FOR THE CONTINUANCE,
ASSUMPTION OR SUBSTITUTION BY THE EMPLOYER OR ITS SUCCESSOR IN CONNECTION WITH
THE CHANGE IN CONTROL OF THE EMPLOYER OF OUTSTANDING RESTRICTED STOCK UNITS THE
EMPLOYER OR AN AFFILIATE GRANTED BEFORE THE CHANGE IN CONTROL OF THE EMPLOYER,
THEN ON THE EMPLOYEE’S TERMINATION OF EMPLOYMENT ON OR AFTER A CHANGE IN CONTROL
OF THE EMPLOYER OCCURS, ALL OUTSTANDING RESTRICTED STOCK UNITS THAT THE EMPLOYER
OR ANY AFFILIATE PREVIOUSLY GRANTED TO AN EMPLOYEE IN EITHER THE GOLD OR SILVER
BENEFIT CATEGORY SHALL BE EARNED AND PAYABLE IN FULL, IF NOT THEN ALREADY FULLY
EARNED AND PAYABLE, IN ACCORDANCE WITH THE TERMS OF SUCH RESTRICTED STOCK UNITS
AND THE APPLICABLE PLANS PURSUANT TO WHICH THEY WERE GRANTED, NOTWITHSTANDING
ANY PROVISIONS IN THE RESTRICTED STOCK UNITS OR PLANS TO THE CONTRARY REGARDING
THEIR BECOMING FULLY EARNED AND PAYABLE; PROVIDED THAT A RESTRICTED STOCK UNIT
THAT CONTAINS PERFORMANCE CRITERIA SHALL NOT BECOME FULLY EARNED AND PAYABLE IF
THE DATE, IF ANY, FOR ATTAINMENT OF THE PERFORMANCE CRITERIA ON WHICH SUCH
RESTRICTED STOCK UNIT WOULD HAVE BECOME FULLY EARNED AND PAYABLE HAS PASSED AS
OF THE DATE OF THE CHANGE OF CONTROL.


 


(II)           IN THE EVENT NO PROVISION IS MADE FOR THE CONTINUANCE, ASSUMPTION
OR SUBSTITUTION BY THE EMPLOYER OR ITS SUCCESSOR IN CONNECTION WITH A CHANGE IN
CONTROL OF THE EMPLOYER OF OUTSTANDING RESTRICTED STOCK UNITS THE EMPLOYER OR AN
AFFILIATE GRANTED BEFORE THE

 

11

--------------------------------------------------------------------------------


 


CHANGE IN CONTROL OF THE EMPLOYER, THEN CONTEMPORANEOUSLY WITH THE CHANGE IN
CONTROL OF THE EMPLOYER, ALL OUTSTANDING RESTRICTED STOCK UNITS THAT THE
EMPLOYER OR ANY AFFILIATE PREVIOUSLY GRANTED TO AN EMPLOYEE IN THE BRONZE
BENEFIT CATEGORY SHALL BE EARNED AND PAYABLE, IN ACCORDANCE WITH THE TERMS OF
SUCH RESTRICTED STOCK UNITS AND THE APPLICABLE PLANS PURSUANT TO WHICH THEY WERE
GRANTED, NOTWITHSTANDING ANY PROVISIONS IN THE RESTRICTED STOCK UNITS OR PLANS
TO THE CONTRARY REGARDING THEIR BECOMING FULLY EARNED AND PAYABLE ON AT LEAST
THE BASIS THEY WOULD HAVE BEEN EARNED AND PAYABLE HAD EMPLOYEE REMAINED EMPLOYED
WITH THE EMPLOYER OR ANY AFFILIATE FOR TWENTY-FOUR (24) MONTHS AFTER THE CHANGE
IN CONTROL OF THE EMPLOYER OCCURS, IF NOT THEN ALREADY EARNED AND PAYABLE TO
SUCH EXTENT; PROVIDED THAT A RESTRICTED STOCK UNIT THAT CONTAINS PERFORMANCE
CRITERIA SHALL NOT BECOME FULLY EARNED AND PAYABLE IF THE DATE, IF ANY, FOR
ATTAINMENT OF THE PERFORMANCE CRITERIA ON WHICH SUCH RESTRICTED STOCK UNIT WOULD
HAVE BECOME FULLY EARNED AND PAYABLE HAS PASSED AS OF THE DATE OF THE CHANGE OF
CONTROL OR OCCURS MORE THAN TWENTY-FOUR (24) MONTHS AFTER THE DATE OF THE CHANGE
IN CONTROL.  IF PROVISION IS MADE FOR THE CONTINUANCE, ASSUMPTION OR
SUBSTITUTION BY THE EMPLOYER OR ITS SUCCESSOR IN CONNECTION WITH THE CHANGE IN
CONTROL OF THE EMPLOYER OF OUTSTANDING RESTRICTED STOCK UNITS THE EMPLOYER OR AN
AFFILIATE GRANTED BEFORE THE CHANGE IN CONTROL OF THE EMPLOYER, THEN ON THE
EMPLOYEE’S TERMINATION OF EMPLOYMENT ON OR AFTER A CHANGE IN CONTROL OCCURS, ALL
OUTSTANDING RESTRICTED STOCK UNITS THAT THE EMPLOYER OR ANY AFFILIATE PREVIOUSLY
GRANTED TO AN EMPLOYEE IN THE BRONZE BENEFIT CATEGORY SHALL BE EARNED AND
PAYABLE, IN ACCORDANCE WITH THE TERMS OF SUCH RESTRICTED STOCK UNITS AND THE
APPLICABLE PLANS PURSUANT TO WHICH THEY WERE GRANTED, NOTWITHSTANDING ANY
PROVISIONS IN THE RESTRICTED STOCK UNITS OR PLANS TO THE CONTRARY REGARDING
THEIR BECOMING EARNED AND PAYABLE, ON AT LEAST THE BASIS THEY WOULD HAVE BEEN
EARNED AND PAYABLE HAD EMPLOYEE REMAINED EMPLOYED WITH THE EMPLOYER OR AN
AFFILIATE FOR TWENTY-FOUR (24) MONTHS AFTER THE CHANGE IN CONTROL OF THE
EMPLOYER OCCURS, IF NOT THEN ALREADY EARNED AND PAYABLE TO SUCH EXTENT; PROVIDED
THAT A RESTRICTED STOCK UNIT THAT CONTAINS PERFORMANCE CRITERIA SHALL NOT BECOME
FULLY EARNED AND PAYABLE IF THE DATE, IF ANY, FOR ATTAINMENT OF THE PERFORMANCE
CRITERIA ON WHICH SUCH RESTRICTED STOCK UNIT WOULD HAVE BECOME FULLY EARNED AND
PAYABLE HAS PASSED AS OF THE DATE OF THE CHANGE OF CONTROL OR OCCURS MORE THAN
TWENTY-FOUR (24) MONTHS AFTER THE DATE OF THE CHANGE IN CONTROL.


 


(III)          IT IS DEEMED UNDER THIS PLAN THAT THE EMPLOYER OR AN AFFILIATE
CONSISTENT WITH THE PLANS AND AGREEMENTS GOVERNING THE APPLICABLE RESTRICTED
STOCK UNITS ACCELERATED SUCH RESTRICTED STOCK UNITS BECOMING EARNED AND PAYABLE
AT SUCH TIME AND ON SUCH BASIS.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
PLAN, THIS SECTION 3 ONLY IMPACTS THE VESTING OF THE APPLICABLE RESTRICTED STOCK
UNITS; IT IS NOT INTENDED TO NOR DOES IT EXTEND THE TERMS OR EXPIRATION DATES OF
THE APPLICABLE RESTRICTED STOCK UNITS.


 


(IV)          NOTWITHSTANDING ANY OF THE FOREGOING, FOR PURPOSES OF THIS
SECTION 3 ONLY, AN EMPLOYEE IN THE BRONZE BENEFIT CATEGORY WHO PREVIOUSLY
PARTICIPATED IN THE EARTHLINK, INC. ACCELERATED VESTING AND COMPENSATION
CONTINUATION PLAN AND WHO ELECTED TO PARTICIPATE IN THIS PLAN AND WAIVE ANY AND
ALL RIGHTS TO BENEFITS HE OR SHE HAD UNDER THE EARTHLINK, INC. ACCELERATED
VESTING AND COMPENSATION CONTINUATION PLAN SHALL BE TREATED FOR PURPOSES OF THIS
SECTION 3 AS IF HE OR SHE WERE IN THE SILVER BENEFIT CATEGORY SOLELY FOR
PURPOSES OF THE ACCELERATED VESTING OF RESTRICTED STOCK UNITS.  EXHIBIT C
ATTACHED HERETO SHALL SHOW THE NAMES OF EACH EMPLOYEE WHO IS INCLUDED IN THE
FOREGOING POSITION AND WHO IS ENTITLED TO THE TREATMENT DESCRIBED IN THIS
SECTION 3(B)(IV) IF THEY BECOME AN EMPLOYEE UNDER THIS PLAN.


 


(V)           EXHIBIT B ATTACHED HERETO PROVIDES A SUMMARY OF THE ACCELERATED
VESTING TO WHICH AN EMPLOYEE WILL BE ENTITLED BASED ON THE BENEFIT CATEGORY FOR
WHICH SUCH EMPLOYEE

 

12

--------------------------------------------------------------------------------


 


QUALIFIES.  IN THE EVENT OF ANY CONFLICT BETWEEN SUCH SUMMARY AND THE TERMS OF
SECTION 3 OF THE PLAN, THE PROVISIONS OF SECTION 3 OF THE PLAN SHALL GOVERN.


 

4.                                     Release and Setoff.

 

Notwithstanding any other provision of this Plan, payments shall be made under
the Plan to any Employee or his Beneficiary only after the Employee executes a
release and waiver containing such terms and conditions as the Employer and its
Affiliates may reasonably require, including non-solicitation, non-competition
and confidentiality provisions on or within 21 days, (45 days in the event of a
group termination) after the Employee’s Termination of Employment, but not prior
to such Termination of Employment.  Each Employee’s right to participate under
this Plan and to receive benefits hereunder (including the benefits described in
Section 3 of the Plan) is contingent upon the Employee’s agreement to this
Section 4 and his or her continued compliance with any agreements entered into
hereunder.  The Employer and its Affiliates also may reduce and set-off any
payments to or with respect to an Employee pursuant to this Plan by any amount
the Employee or his Beneficiary may owe to Employer or any Affiliate. 
Notwithstanding any other provision of this Plan, no payments shall be made or
benefits provided pursuant to this Plan during the first 30 days (60 days in the
event of a group termination) after the Employee’s Termination of Employment and
any payments or benefits that are to be provided in that period shall be
accumulated and paid (or provided or reimbursed) in a lump sum as soon as such
period ends.

 

5.                                     Death.

 

If an Employee has a Termination of Employment under circumstances described in
Section 2(a), then upon the Employee’s subsequent death, all unpaid amounts
payable to the Employee under Section 2(a)(1) or (2) shall be paid to his
Beneficiary.  Any death benefits owing under Section 2(a)(3) shall be paid as
specified by the applicable Retirement Plan, Welfare Plan or other plan or
program.

 

6.                                     Claim for Benefits.

 


(A)           EMPLOYEES DO NOT NEED TO COMPLETE A CLAIM FOR BENEFITS TO OBTAIN
BENEFITS UNDER THE PLAN.  HOWEVER, EMPLOYEES WHO DISPUTE THE AMOUNT OF, OR THEIR
ENTITLEMENT TO, PLAN BENEFITS MUST FILE A CLAIM WITH THE EMPLOYER TO OBTAIN PLAN
BENEFITS.  ANY CLAIM BY AN EMPLOYEE WHO DISPUTES THE AMOUNT OF, OR HIS OR HER
ENTITLEMENT TO, PLAN BENEFITS MUST BE FILED IN WRITING WITHIN NINETY (90) DAYS
OF THE EVENT THAT THE EMPLOYEE IS ASSERTING CONSTITUTES AN ENTITLEMENT TO SUCH
PLAN BENEFITS.  FAILURE BY THE EMPLOYEE TO SUBMIT SUCH CLAIM WITHIN THE NINETY
(90)-DAY PERIOD SHALL BAR THE EMPLOYEE FROM ANY CLAIM FOR BENEFITS UNDER THE
PLAN AS A RESULT OF THE OCCURRENCE OF SUCH EVENT.


 


(B)           CLAIMS FOR BENEFITS SHALL BE FILED IN WRITING WITH THE EMPLOYER. 
WRITTEN NOTICE OF THE DECISION ON SUCH CLAIM SHALL BE FURNISHED TO THE CLAIMANT
WITHIN NINETY (90) DAYS OF RECEIPT OF SUCH CLAIM UNLESS SPECIAL CIRCUMSTANCES
REQUIRE AN EXTENSION OF TIME FOR PROCESSING THE CLAIM.  IF THE EMPLOYER NEEDS AN
EXTENSION OF TIME TO PROCESS A CLAIM, WRITTEN NOTICE WILL BE DELIVERED TO THE
CLAIMANT BEFORE THE END OF THE INITIAL NINETY (90) DAY PERIOD.  THE NOTICE OF
EXTENSION WILL

 

13

--------------------------------------------------------------------------------


 


INCLUDE A STATEMENT OF THE SPECIAL CIRCUMSTANCES REQUIRING AN EXTENSION OF TIME
AND THE DATE BY WHICH THE EMPLOYER EXPECTS TO RENDER ITS FINAL DECISION. 
HOWEVER, THAT EXTENSION MAY NOT EXCEED NINETY (90) DAYS AFTER THE END OF THE
INITIAL PERIOD.  IF THE EMPLOYER REJECTS A CLAIM FOR FAILURE TO FURNISH
NECESSARY MATERIAL OR INFORMATION, THE WRITTEN NOTICE TO THE CLAIMANT WILL
EXPLAIN WHAT MORE IS NEEDED AND WHY, AND WILL TELL THE CLAIMANT THAT THE
CLAIMANT MAY REFILE A PROPER CLAIM.


 


(C)           THE EMPLOYER SHALL PROVIDE PAYMENT FOR THE CLAIM ONLY IF THE
EMPLOYER DETERMINES, IN ITS SOLE DISCRETION, THAT THE CLAIMANT IS ENTITLED TO
THE CLAIMED BENEFIT.


 


(D)           IF ANY PART OF A CLAIM FOR BENEFITS UNDER THIS PLAN IS DENIED, THE
EMPLOYER WILL PROVIDE THE CLAIMANT WITH A WRITTEN NOTICE STATING (I) THE
SPECIFIC REASON OR REASONS FOR THE DENIAL; (II) THE SPECIFIC REFERENCE TO
PERTINENT PLAN PROVISIONS ON WHICH THE DENIAL WAS BASED; (III) A DESCRIPTION OF
ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY FOR THE CLAIMANT TO PERFECT THE
CLAIM AND AN EXPLANATION OF WHY SUCH MATERIAL OR INFORMATION IS NECESSARY; AND
(IV) APPROPRIATE INFORMATION AS TO THE STEPS TO BE TAKEN IF THE CLAIMANT WISHES
TO SUBMIT A CLAIM FOR REVIEW, INCLUDING A STATEMENT OF THE CLAIMANT’S RIGHT TO
BRING A CIVIL ACTION UNDER SECTION 502(A) OF ERISA FOLLOWING AN ADVERSE BENEFIT
DETERMINATION ON REVIEW.


 


(E)           THE FULL VALUE OF ANY PAYMENT MADE ACCORDING TO THE PLAN SATISFIES
THAT MUCH OF THE CLAIM AND ALL RELATED CLAIMS UNDER THE PLAN.


 


(F)            IF A CLAIM IS DENIED, THE CLAIMANT MAY APPEAL THE DENIAL BY
DELIVERING A WRITTEN NOTICE TO THE EMPLOYER SPECIFYING THE REASONS FOR THE
APPEAL.  THAT NOTICE MUST BE DELIVERED WITHIN SIXTY (60) DAYS AFTER RECEIVING
THE NOTICE OF DENIAL.  THE CLAIMANT MAY SUBMIT WRITTEN COMMENTS, DOCUMENTS,
RECORDS AND OTHER INFORMATION RELATING TO THE CLAIMANT’S CLAIM FOR BENEFITS. 
THE CLAIMANT WILL BE PROVIDED, UPON REQUEST AND FREE OF CHARGE, REASONABLE
ACCESS TO, AND COPIES OF, ALL DOCUMENTS, RECORDS AND OTHER INFORMATION RELEVANT
TO THE CLAIMANT’S CLAIM FOR BENEFITS.  THE EMPLOYER’S REVIEW WILL TAKE INTO
ACCOUNT ALL SUCH WRITTEN COMMENTS, DOCUMENTS, RECORDS AND OTHER INFORMATION THE
CLAIMANT SUBMITS RELATING TO THE CLAIM, WITHOUT REGARD TO WHETHER SUCH
INFORMATION WAS SUBMITTED OR CONSIDERED INITIALLY.


 


(G)           THE EMPLOYER WILL ADVISE THE CLAIMANT IN WRITING OF THE FINAL
DETERMINATION AFTER REVIEW.  THE DECISION ON REVIEW WILL BE WRITTEN IN A MANNER
CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT, AND IT WILL INCLUDE SPECIFIC
REASONS FOR THE DECISION AND SPECIFIC REFERENCES TO THE PERTINENT PROVISIONS OF
THE PLAN OR RELATED DOCUMENTS ON WHICH THE DECISION IS BASED.  SUCH WRITTEN
NOTIFICATION ALSO WILL INCLUDE A STATEMENT THAT THE CLAIMANT IS ENTITLED TO
RECEIVE, UPON REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO, AND COPIES OF,
ALL DOCUMENTS, RECORDS AND OTHER INFORMATION RELEVANT TO THE CLAIMANT’S CLAIM
FOR BENEFITS, THE CLAIMANT’S RIGHT TO OBTAIN THE INFORMATION ABOUT SUCH
PROCEDURES AND A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING A CIVIL ACTION UNDER
SECTION 502(A) OF ERISA FOLLOWING A DENIAL ON REVIEW.  THE WRITTEN DECISION WILL
BE RENDERED WITHIN SIXTY (60) DAYS AFTER THE REQUEST FOR REVIEW IS RECEIVED,
UNLESS SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME FOR PROCESSING.  IF AN
EXTENSION IS NECESSARY THE EMPLOYER WILL FURNISH WRITTEN NOTICE OF THE EXTENSION
TO THE CLAIMANT BEFORE THE END OF THE 60-DAY PERIOD AND INDICATE THE SPECIAL
CIRCUMSTANCES REQUIRING THE EXTENSION OF TIME.  THE EXTENSION NOTICE WILL
INDICATE THE DATE BY WHICH THE EMPLOYER EXPECTS TO RENDER A DECISION.  THE
DECISION WILL THEN BE RENDERED AS SOON AS POSSIBLE, BUT NO LATER THAN ONE
HUNDRED TWENTY (120) DAYS AFTER RECEIPT OF THE REQUEST FOR REVIEW.

 

14

--------------------------------------------------------------------------------

 


(H)           IF THE EMPLOYER HOLDS REGULARLY SCHEDULED MEETINGS AT LEAST
QUARTERLY, THE TIME PERIODS FOR RENDERING THE WRITTEN DECISION DESCRIBED IN THE
PRECEDING PARAGRAPH SHALL NOT APPLY AND THE EMPLOYER SHALL INSTEAD MAKE A
BENEFIT DETERMINATION NO LATER THAN THE DATE OF THE MEETING OF THE EMPLOYER THAT
IMMEDIATELY FOLLOWS THE PLAN’S RECEIPT OF A REQUEST FOR REVIEW, UNLESS THE
REQUEST FOR REVIEW IS FILED WITHIN 30 DAYS PRECEDING THE DATE OF SUCH MEETING. 
IN SUCH CASE, A BENEFIT DETERMINATION MAY BE MADE BY NO LATER THAN THE DATE OF
THE SECOND MEETING FOLLOWING THE PLAN’S RECEIPT OF THE REQUEST FOR REVIEW.  IF
SPECIAL CIRCUMSTANCES REQUIRE A FURTHER EXTENSION OF TIME FOR PROCESSING, A
BENEFIT DETERMINATION WILL BE RENDERED NO LATER THAN THE THIRD MEETING OF THE
EMPLOYER FOLLOWING THE PLAN’S RECEIPT OF THE REQUEST FOR REVIEW.  IF SUCH AN
EXTENSION OF TIME FOR REVIEW IS REQUIRED BECAUSE OF SPECIAL CIRCUMSTANCES, THE
EMPLOYER WILL PROVIDE THE CLAIMANT WITH WRITTEN NOTICE OF THE EXTENSION,
DESCRIBING THE SPECIAL CIRCUMSTANCES AND THE DATE AS OF WHICH THE BENEFIT
DETERMINATION WILL BE MADE, PRIOR TO THE COMMENCEMENT OF THE EXTENSION.  THE
EMPLOYER WILL NOTIFY THE CLAIMANT OF THE BENEFIT DETERMINATION AS SOON AS
POSSIBLE, BUT NOT LATER THAN FIVE DAYS AFTER THE BENEFIT DETERMINATION IS MADE.


 


(I)            IN NO EVENT SHALL AN EMPLOYEE OR OTHER CLAIMANT BE ENTITLED TO
CHALLENGE A DECISION OF THE EMPLOYER IN COURT OR IN ANY OTHER ADMINISTRATIVE
PROCEEDING UNLESS AND UNTIL THESE CLAIM REVIEW AND APPEAL PROCEDURES HAVE BEEN
COMPLIED WITH AND EXHAUSTED.  THE CLAIMANT SHALL HAVE NINETY (90) DAYS FROM THE
DATE OF RECEIPT OF THE EMPLOYER’S DECISION ON REVIEW IN WHICH TO FILE SUIT
REGARDING A CLAIM FOR BENEFITS UNDER THE PLAN.  IF SUIT IS NOT FILED WITHIN SUCH
90-DAY PERIOD, IT SHALL BE FOREVER BARRED.  THE DECISIONS MADE HEREUNDER SHALL
BE FINAL AND BINDING ON EMPLOYEES AND ANY OTHER PARTY.


 

7.                                       Administration of the Plan.

 

The Employer through its Board of Directors shall interpret and administer the
Plan.  The Employer shall establish rules for the administration of the Plan. 
The Employer shall have the discretionary authority to construe the terms of the
Plan and shall determine all questions arising in its administration,
interpretation and application, including those concerning eligibility for
benefits.  All determinations of the Employer shall be final and binding on all
Employees and Beneficiaries.  The Employer may appoint a committee or an agent
or other representative to act on its behalf and may delegate to such committee
or agent or representative any of its powers hereunder.  Any action that such
committee or agent or representative takes shall be considered to be the action
of the Employer, when the committee or agent or representative is acting within
the scope of the authority that the Employer delegated to it, and the Employer
shall be responsible for all such actions.  If the Employer appoints a committee
or other agent or representative to act on its behalf, the Employer will pay all
the expenses relating to such administration, and, as permitted by law, the
Employer will indemnify and save each committee member or agent or
representative harmless against expenses, claims, and liabilities arising out of
being such committee member or agent or representative within the time, if any,
required by Section 409A of the Code.  The Employer also may employ such
accountants, counsel, specialists and other advisory clerical persons as it
deems necessary or desirable in connection with administration of the Plan.  The
Employer is entitled to rely conclusively on any opinions from its accountants
or counsel.  The Employer will keep all books of account, records and other data
necessary for proper administration of the Plan.

 

15

--------------------------------------------------------------------------------


 

8.                                     Employee Assignment.

 

No interest of any Employee, his or her spouse or any Beneficiary under this
Plan, or any right to receive any payment or distribution hereunder, shall be
subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind, nor may such
interest or right to receive a payment or distribution be taken, voluntarily or
involuntarily, for the satisfaction of the obligations or debts of, or other
claims against, the Employee or his or her spouse or Beneficiary, including
claims for alimony, support, separate maintenance, and claims in bankruptcy
proceedings.

 

9.                                     Benefits Unfunded.

 

All rights under this Plan of the Employees and their spouses and Beneficiaries,
shall at all times be entirely unfunded, and no provision shall at any time be
made with respect to segregating any assets of Employer or any Affiliate for
payment of any amounts due hereunder.  The Employees, their spouses and
Beneficiaries shall have only the rights, if any, of general unsecured creditors
of Employer and its Affiliates.

 

10.                               Applicable Law.

 

This Plan shall be construed and interpreted pursuant to the laws of the State
of Delaware (other than its choice-of-law rules), except to the extent those
laws are superceded by the laws of the United States of America.

 

11.                               No Employment Contract.

 

Nothing contained in this Plan shall be construed to be an employment contract
between an Employee and the Employer or an Affiliate.  The creation, continuance
or change of this Plan or any payment hereunder does not give any person a
non-statutory legal or equitable right against the Employer or an Affiliate to
remain employed by the Employer or an Affiliate.  This Plan does not modify the
terms of any Employee’s employment.

 

12.                               Severability.

 

In the event any provision of this Plan is held illegal or invalid, the
remaining provisions of this Plan shall not be affected thereby.

 

13.                               Successors.

 

The Plan shall be binding upon and inure to the benefit of Employer, its
Affiliates, the Employees and their respective heirs, representatives and
successors.

 

16

--------------------------------------------------------------------------------


 

14.                               Amendment and Termination.

 

Notwithstanding any other provision of this Plan, Employer shall have the right
(i) to declare that an individual who previously was selected to participate as
an Employee in the Plan shall no longer participate as an Employee in the Plan,
(ii) to amend the Plan from time to time and (iii) to terminate the Plan at any
time; provided that, within four (4) months before a Change in Control of the
Employer occurs or after a Change in Control of the Employer occurs, without the
Employee’s consent, (i) the Employer may not declare that an individual who
previously was selected to participate as an Employee in the Plan no longer
participates as an Employee in the Plan, (ii) no amendment may be made that
diminishes any Employee’s rights under the Plan and (iii) the Plan may not be
terminated until all benefits that become payable under the Plan are paid in
full.  An amendment may be made retroactively to the Plan if it is necessary to
make this Plan conform to applicable law.  Upon termination of the Plan, the
Plan shall no longer be of any further force or effect, and neither the
Employer, any Affiliate nor any Employee shall have any obligations or rights
under this Plan.  Likewise, the rights of any individual who was an Employee and
whose designation as an Employee is revoked or rescinded by the Employer shall
cease upon such action.

 

15.                               Notice.

 

Notices under this Plan shall be in writing and sent by registered mail, return
receipt requested, to the following addresses or to such other address as the
party being notified may have previously furnished to the other party by written
notice:

 

If to Employer:

 

EarthLink, Inc.

1375 Peachtree Street, N.W.

Suite 7 North

Atlanta, Georgia 30309-2935

Attention: Chief People Officer

 

If to an Employee:

 

The address last indicated on the records of Employer.

 

16.                               Excise Tax.

 

Despite any other provisions of this Plan to the contrary, if the receipt of any
payments or benefits under this Plan would subject an Employee to tax under Code
Section 4999, the Employer may determine whether some amount of payments or
benefits would meet the definition of a “Reduced Amount.”  If the Employer
determines that there is a Reduced Amount, the total payments or benefits to the
Employee hereunder must be reduced to such Reduced Amount, but not below zero. 
If the Employer determines that the benefits and payments must be reduced to the
Reduced Amount, the Employer must promptly notify the Employee of that
determination, with a copy of the detailed calculations by the Employer.  All
determinations of the Employer under this Section are final, conclusive and
binding upon the Employee.  It is the intention of the Employer and the Employee
to reduce the payments under this Plan only if the

 

17

--------------------------------------------------------------------------------


 

aggregate Net After Tax Receipts to the Employee would thereby be increased. 
Any such reduction shall first reduce any non-cash benefits on a pro-rata basis
and then reduce any cash payments on a pro-rata basis.  As a result of the
uncertainty in the application of Code Section 4999 at the time of the initial
determination by the Employer under this Section, however, it is possible that
amounts will have been paid under the Plan to or for the benefit of an Employee
which should not have been so paid (“Overpayment”) or that additional amounts
which will not have been paid under the Plan to or for the benefit of an
Employee could have been so paid (“Underpayment”), in each case consistent with
the calculation of the Reduced Amount.  If the Employer, based either upon the
assertion of a deficiency by the Internal Revenue Service against the Employer
or the Employee, which the Employer believes has a high probability of success,
or controlling precedent or other substantial authority, determines that an
Overpayment has been made, any such Overpayment must be treated for all purposes
as a loan which the Employee must repay to the Employer together with interest
at the applicable Federal rate under Code Section 7872(f)(2); provided, however,
that no such loan may be deemed to have been made and no amount shall be payable
by the Employee to the Employer if and to the extent such deemed loan and
payment would not either reduce the amount on which the Employee is subject to
tax under Code Section 1, 3101 or 4999 or generate a refund of such taxes.  If
the Employer, based upon controlling precedent or other substantial authority,
determines that an Underpayment has occurred, the Employer must pay the amount
of the Underpayment to the Employee as soon as administratively practicable (and
within 30 days) after the final determination of Underpayment has been made. 
For purposes of this Section, (i) “Net After Tax Receipt” means the Present
Value of a payment under this Plan net of all taxes imposed on the Employee with
respect thereto under Code Sections 1, 3101 and 4999, determined by applying the
highest marginal rate under Code Section 1 which applies to the Employee’s
taxable income for the applicable taxable year; (ii) “Present Value” means the
value determined in accordance with Code Section 280G(d)(4) and (iii) “Reduced
Amount” means the largest aggregate amount of all payments and benefits under
this Plan which (a) is less than the sum of all payments and benefits under this
Plan and (b) results in aggregate Net After Tax Receipts which are equal to or
greater than the Net After Tax Receipts which would result if the aggregate
payments and benefits under this Plan were any other amount less than the sum of
all payments and benefits to be made under this Plan.

 

17.                               Miscellaneous.

 


(A)           THE FAILURE OF THE EMPLOYER OR AN AFFILIATE TO ENFORCE ANY
PROVISIONS OF THE PLAN SHALL IN NO WAY BE CONSTRUED TO BE A WAIVER OF THOSE
PROVISIONS, NOR IN ANY WAY EFFECT THE VALIDITY OF THE PLAN OR ANY PART THEREOF,
OR THE RIGHT OF THE EMPLOYER OR AN AFFILIATE THEREAFTER TO ENFORCE SUCH
PROVISION.


 


(B)           THE BENEFITS PROVIDED UNDER THIS PLAN ARE IN ADDITION TO AND NOT
IN LIEU OF ANY OTHER SIMILAR BENEFITS THAT THE EMPLOYER OR ANY AFFILIATE MAY
SPECIFY FROM TIME TO TIME IN ANY EMPLOYEE HANDBOOK OR IN ANY OTHER AGREEMENT
BETWEEN THE EMPLOYEE AND THE EMPLOYER OR AN AFFILIATE.  ADDITIONALLY, THE
BENEFITS THAT THIS PLAN PROVIDES SHALL NOT BE REDUCED OR OFFSET BY ANY OTHER
PAYMENTS OR BENEFITS THAT THE EMPLOYEE MAY RECEIVE FROM ANY OTHER THIRD PARTY OR
OTHER EMPLOYER AFTER THE EMPLOYEE’S TERMINATION OF EMPLOYMENT.

 

18

--------------------------------------------------------------------------------


 


(C)           WHENEVER ANY BENEFITS BECOME PAYABLE UNDER THE PLAN, THE EMPLOYER
AND ITS AFFILIATES SHALL HAVE THE RIGHT TO WITHHOLD SUCH AMOUNTS AS ARE
SUFFICIENT TO SATISFY ANY APPLICABLE FEDERAL, STATE OR LOCAL WITHHOLDING, TAX,
EXCISE TAX OR SIMILAR REQUIREMENTS.


 


(D)           THE TERMS OF AN EMPLOYEE’S BENEFITS ARE AS SET FORTH IN THIS
DOCUMENT, WHICH CANNOT BE CHANGED BY THE PROMISES OF ANY INDIVIDUAL EMPLOYEE OR
MANAGER.  ONLY THE EMPLOYER MAY CHANGE THE TERMS OF THE PLAN, AND THEN ONLY
THROUGH A WRITTEN AMENDMENT.  NO PROMISES (ORAL OR WRITTEN) THAT ARE CONTRARY TO
THE TERMS OF THE PLAN AND ITS WRITTEN AMENDMENTS ARE BINDING UPON THE PLAN OR
THE EMPLOYER.


 


(E)           THE TERMS AND CONDITIONS OF THIS PLAN AND THE EMPLOYEES’ BENEFITS
UNDER THE PLAN SHALL REMAIN STRICTLY CONFIDENTIAL.  EMPLOYEES MAY NOT DISCUSS OR
DISCLOSE ANY TERMS OF THIS PLAN OR ITS BENEFITS WITH ANYONE EXCEPT THEIR
ATTORNEYS, ACCOUNTANTS AND IMMEDIATE FAMILY MEMBERS WHO SHALL BE INSTRUCTED TO
MAINTAIN THE CONFIDENTIALITY AGREED TO UNDER THIS PLAN, EXCEPT AS MAY BE
REQUIRED BY LAW.


 


(F)            BENEFITS UNDER THE PLAN ARE NOT CONSIDERED ELIGIBLE EARNINGS FOR
THE EMPLOYER’S 401(K) PLAN OR ANY OTHER BENEFIT PROGRAM.


 


(G)           THIS PLAN IS INTENDED TO COMPLY WITH THE APPLICABLE REQUIREMENTS
OF SECTION 409A OF THE CODE AND SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE
THEREWITH.  THE EMPLOYER MAY AT ANY TIME AMEND, SUSPEND OR TERMINATE THIS PLAN,
OR ANY PAYMENTS TO BE MADE HEREUNDER, AS NECESSARY TO BE IN COMPLIANCE WITH
SECTION 409A OF THE CODE.  FOR PURPOSES OF THIS PLAN, ALL RIGHTS TO PAYMENTS AND
BENEFITS HEREUNDER SHALL BE TREATED AS RIGHTS TO RECEIVE A SERIES OF SEPARATE
PAYMENTS AND BENEFITS TO THE FULLEST EXTENT ALLOWED BY SECTION 409A OF THE CODE.
NOTWITHSTANDING THE PRECEDING, THE EMPLOYER AND ALL AFFILIATES SHALL NOT BE
LIABLE TO ANY EMPLOYEE OR ANY OTHER PERSON IF THE INTERNAL REVENUE SERVICE OR
ANY COURT OR OTHER AUTHORITY HAVING JURISDICTION OVER SUCH MATTER DETERMINES FOR
ANY REASON THAT ANY AMOUNT UNDER THIS PLAN IS SUBJECT TO TAXES, PENALTIES OR
INTEREST AS A RESULT OF FAILING TO COMPLY WITH CODE SECTION 409A OF THE CODE.


 


(H)           THIS PLAN IS INTENDED TO BE A “WELFARE PLAN” AND NOT A “PENSION
PLAN” AS DEFINED IN ERISA SECTIONS 3(1) AND 3(2), RESPECTIVELY.  ACCORDINGLY,
THE PLAN MUST BE INTERPRETED AND ADMINISTERED IN A MANNER THAT IS CONSISTENT
WITH THAT INTENT.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employer has caused this instrument to be executed in its
name by its duly authorized officer, all as of the day and year first above
written.

 

 

 

EARTHLINK, INC.

 

 

 

 

 

By:

 

 

Title: 

 

 

20

--------------------------------------------------------------------------------


 

EARTHLINK, INC.

CHANGE-IN-CONTROL ACCELERATED VESTING AND SEVERANCE PLAN

SUMMARY PLAN DESCRIPTION

 

NAME OF PLAN:

 

EarthLink, Inc. Change-in-Control Accelerated Vesting and Severance Plan

 

NAME, ADDRESS, AND TELEPHONE NUMBER OF SPONSOR AND PLAN ADMINISTRATOR:

 

EarthLink, Inc. (“Employer”)

1375 Peachtree Street, N.W.

Suite 7 North

Atlanta, Georgia 30309-2935

(404) 815-0770

 

The Employer administers the Plan.

 

EMPLOYER IDENTIFICATION NUMBER:

 

58-2511877

 

PLAN NUMBER ASSIGNED TO THIS PLAN:

 

501

 

ORIGINAL EFFECTIVE DATE:

 

April 19, 2001

 

PLAN YEAR:

 

Calendar year beginning on January 1 of each year and ending on December 31.

 

FISCAL YEAR FOR MAINTAINING PLAN RECORDS:

 

Calendar year beginning on January 1 of each year and ending on December 31.

 

TYPE OF WELFARE PLAN:

 

The Plan is a severance pay plan that provides benefits to certain Employees in
the event of termination of their employment due to certain specified reasons.

 

TYPE OF ADMINISTRATION OF THE PLAN:

 

The Employer administers the Plan as described in Section 7.

 

--------------------------------------------------------------------------------


 

PROVISIONS FOR ELIGIBILITY REQUIREMENTS:

 

The Plan generally describes eligibility requirements in Sections 2 and 3.

 

DESCRIPTION OF PLAN BENEFITS:

 

The Plan generally describes conditions for payment of benefits and the amount
of such benefits in Sections 2 and 3.

 

SOURCES OF CONTRIBUTIONS TO THE PLAN AND FUNDING MEDIUM:

 

The general assets of the Employer or the Affiliate that employs Employee shall
fund the severance pay from the Plan.

 

PROCEDURES FOR PRESENTING CLAIMS AND REDRESS OF DENIED CLAIMS:

 

Section 6 provides detailed instructions for filing a claim and redress of a
denied claim.

 

AGENT FOR SERVICE OF PROCESS:

 

EarthLink, Inc.

1375 Peachtree Street, N.W.

Suite 7 North

Atlanta, Georgia 30309-2935

Attention: Chief People Officer

 

In addition to the agent listed above, service of process may be made upon the
Employer itself.

 

2

--------------------------------------------------------------------------------


 

YOUR RIGHTS UNDER ERISA

 

The following statement is required by law to be included in this Summary Plan
Description:

 

As a participant in the EarthLink, Inc. Change-in-Control Accelerated Vesting
and Severance Plan (the “Plan”) you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).  ERISA provides that all Plan participants shall be entitled
to:

 

Examine, without charge, at the Employer’s office and at other specified
location, such as worksites, all Plan documents and a copy of the latest Annual
Report (Form 5500 series) filed by the Plan with the U.S. Department of Labor
and available at the Public Disclosure Room of the Pension and Welfare Benefit
Administration.

 

Obtain, upon written request to the Employer, copies of all Plan documents
governing the operation of the Plan and copies of the latest Annual Report
(Form 5500 series) and an updated summary plan description.  The Employer may
make a reasonable charge for the copies.

 

Receive a summary of the Plan’s annual financial report.  The Employer is
required by law to furnish each Employee with a copy of this summary annual
report.

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan.  The people who
operate your Plan, called fiduciaries, have a duty to do so prudently and in the
interest of you and other Plan participants.  No one, including your employer or
any other person, may fire you or otherwise discriminate against you in any way
solely in order to prevent you from obtaining a benefit or exercising your
rights under ERISA.  If your claim for a benefit is denied, in whole or in part,
you must receive a written explanation of the reason for the denial.  You have
the right to have the Plan review and reconsider your claim.  Under ERISA, there
are steps you can take to enforce the above rights.  For instance, if you
request materials from the Plan and do not receive them within 30 days, you may
file suit in a federal court.  In such a case, the court may require the
Employer to provide the materials and pay you up to $110 a day until you receive
the materials, unless the materials were not sent because of reasons beyond the
control of the Employer.  If you have a claim for benefits which is denied or
ignored, in whole or in part, you may file suit in a state or federal court.  If
it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may file suit in a federal
court.  The court will decide who should pay court costs and legal fees.  If you
are successful, the court may order the person you have sued to pay these costs
and fees.  If you lose, the court may order you to pay these costs and fees.  If
you have any questions about your Plan, you should contact the Employer.  If you
have any questions about this statement or about your rights under ERISA, you
should contact the nearest office of the Pension and Welfare Benefits
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Pension and Welfare Benefits
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,

 

--------------------------------------------------------------------------------


 

Washington, D.C. 20210.  You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Pension and Welfare Benefits Administration.

 

2

--------------------------------------------------------------------------------

 

Exhibit B - Page 1

 

Benefits

 

Gold and Silver
Benefit Category

 

Bronze
Benefit Category

Cash Severance

 

Lump sum cash payment of 1.5 times the sum of employee’s salary plus bonus
target, if within 18 months after a change in control the company terminates
employee’s employment without cause or employee voluntarily terminates his or
her employment for good reason; no cash severance if termination of employment
is on account of the employee’s death or disability.

 

Lump sum cash payment equal to the sum of employee’s salary plus bonus target,
if within 18 months after a change in control the company terminates employee’s
employment without cause or employee voluntarily terminates his or her
employment for good reason; no cash severance if termination of employment is on
account of the employee’s death or disability.

 

 

 

 

 

COBRA Benefits

 

Company will pay all amounts payable with respect to the employee’s elected
COBRA coverage (including coverage for spouse and dependents) for 1.5 years from
the termination of the employee’s employment, if within 18 months of the change
in control the company terminates employee’s employment without cause or
employee voluntarily terminates his or her employment for good reason; no paid
COBRA benefits if the termination of employment is on account of the employee’s
death or disability.

 

Company will pay all amounts payable with respect to the employee’s COBRA
coverage (including coverage for spouse and dependents) for 1 year from the
termination of the employee’s employment, if within 18 months of the change in
control the company terminates employee’s employment without cause or employee
voluntarily terminates his or her employment for good reason; no paid COBRA
benefits if termination of employment is on account of the employee’s death or
disability.

 

 

 

 

 

Accelerated vesting of outstanding stock options

 

If stock options are assumed or continued after a change in control, all
outstanding stock options granted on or before the change in control will vest
and be exercisable in full, if not already fully vested, on termination of
employee’s employment for any reason after the change in control occurs; if
options are not assumed or continued after the change in control, all
outstanding stock options are vested and exercisable in full contemporaneously
with the change in control, if not already fully vested.

 

If stock options are assumed or continued after a change in control, all
outstanding stock options granted on or before the change in control will vest
and be exercisable at least as much as if the employee had remained employed for
24 months after the change in control occurs, if not already vested to such
extent; if options are not assumed or continued after the change in control, all
outstanding stock options are vested and exercisable at least as much as if the
employee had remained employed for 24 months after the change in control occurs,
if not already vested to such extent.  Individuals in the Bronze benefit
category will be grandfathered into the vesting under the Silver benefit
category if they are currently participating in the Accelerated Vesting and
Compensation Continuation Plan and elect to participate in this Plan.

 

 

 

 

 

Accelerated vesting of outstanding restricted stock units

 

If restricted stock units are assumed or continued after a change in control,
all outstanding restricted stock units granted on or before the change in
control will vest and be earned and payable in full, if not already fully
vested, on termination of employee’s employment for any reason after the change
in control occurs; if restricted stock units are not assumed or continued after
the change in control, all outstanding restricted stock units are vested and
earned and payable in full contemporaneously with the change in control,

 

If restricted stock units are assumed or continued after a change in control,
all outstanding restricted stock units granted on or before the change in
control will vest and be earned and payable at least as much as if the employee
had remained employed for 24 months after the change in control occurs, if not
already vested to such extent; if restricted stock units are not assumed or
continued after the change in control, all outstanding restricted stock units
are vested and earned and payable at least as much as if the employee had

 

--------------------------------------------------------------------------------


 

Benefits

 

Gold and Silver
Benefit Category

 

Bronze
Benefit Category

 

 

if not already fully vested; provided that restricted stock units that contain
performance criteria will not vest if the date for attainment of those criteria
has passed..

 

remained employed for 24 months after the change in control occurs, if not
already vested to such extent; provided that restricted stock units that contain
performance criteria will not vest if the date for attainment of those criteria
has passed or occurs more than 24 months after the change in control. 
Individuals in the Bronze benefit category will be grandfathered into the
vesting under the Silver benefit category if they are currently participating in
the Accelerated Vesting and Compensation Continuation Plan and elect to
participate in this Plan.

 

2

--------------------------------------------------------------------------------
